Exhibit 10.2

 

--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

by and between

AMERICAN GREETINGS CORPORATION

AND

ITS SUBSIDIARIES PARTY HERETO,

as Grantors,

and

NATIONAL CITY BANK,

as Collateral Agent

Dated as of

April 4, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

THIS PLEDGE AND SECURITY AGREEMENT, dated as of April 4, 2006 (as the same may
from time to time be amended, restated, supplemented or otherwise modified, this
“Agreement”), is entered into among:

(i) AMERICAN GREETINGS CORPORATION, an Ohio corporation (herein, together with
its successors and assigns, the “Company”);

(ii) each of the Domestic Subsidiaries of the Company identified on Schedule 1
hereto (each such Domestic Subsidiary, together with the Company and any other
Person that becomes a party hereto as a Grantor hereunder pursuant to Section
10.15, and each of their respective successors and assigns, collectively, the
“Grantors” and, individually, “Grantor”); and

(iii) NATIONAL CITY BANK, as collateral agent (together with any successor
collateral agent that may be appointed pursuant to Section 9.22, the “Collateral
Agent”), for the benefit of the Secured Creditors (as hereinafter defined):

RECITALS:

(1) This Agreement is made pursuant to the Credit Agreement, dated as of the
date hereof (as the same may from time to time be amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), among the Company,
the Foreign Subsidiary Borrowers (as defined therein) from time to time party
thereto, the lenders from time to time party thereto (herein, together with
their respective successors and assigns, collectively, the “Lenders”), National
City Bank, as the Global Agent, joint lead arranger, joint bookrunner, Swing
Line Lender and LC Issuer, UBS Securities LLC, as joint lead arranger, joint
bookrunner and Syndication Agent, and KeyBank National Association, JPMorgan
Chase Bank, N.A., and LaSalle Bank National Association, as Co-Documentation
Agents.

(2) The Company is a party to that certain Indenture, dated as of July 27, 1998
(as the same may from time to time be amended, restated, supplemented or
otherwise modified, the “Senior Indenture”), between the Company and JPMorgan
Trust Company, N.A. (successor in interest to NBD Bank), as trustee, pursuant to
which the Company has issued to the Senior Securities Holders (as hereinafter
defined) the Senior Indenture Securities (as hereinafter defined).

(3) Pursuant to the Senior Indenture, the Senior Indenture Securities are
required to be secured equally and ratably with the Obligations (as defined in
the Credit Agreement) and the Designated Hedge Document Obligations (as
hereinafter defined); provided, however, that the Senior Indenture Securities
will no longer be secured hereunder on and after the date on which the Senior
Indenture Collateral Condition ceases to exist.

(4) It is a condition precedent to the making of Loans (as defined in the Credit
Agreement) and the issuance of, and participation in, Letters of Credit (as
defined in the Credit Agreement) under the Credit Agreement that each Grantor
shall have executed and delivered to the Collateral Agent this Agreement.

(5) Each Grantor will obtain benefits from the Credit Agreement and,
accordingly, desires to execute this Agreement to satisfy the conditions
described in the preceding paragraph and to induce the Lenders to extend credit
pursuant to the Credit Agreement and the other Loan Documents (as defined in the
Credit Agreement).



--------------------------------------------------------------------------------

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing and the other benefits
accruing to each Grantor, the receipt and sufficiency of which are hereby
acknowledged, each Grantor hereby (i) makes the following representations and
warranties to the Collateral Agent and (ii) covenants and agrees with the
Collateral Agent and the other Secured Creditors (as defined below) as follows:

ARTICLE I.

DEFINITIONS AND TERMS

Section 1.1. Defined Terms. Capitalized terms used in this Agreement and not
otherwise defined in Section 1.2 shall have the meanings given to such terms in
the Credit Agreement. Unless otherwise defined herein, all terms used herein and
defined in the UCC shall have the same definitions herein as specified therein;
provided, however, that if a term is defined in Article 9 of the UCC differently
than in another Article of the UCC, the term shall have the meaning specified in
Article 9 of the UCC.

Section 1.2. Additional Defined Terms. The following terms shall have the
meanings specified herein unless the context otherwise requires:

“Acceleration Event” means (a) after the occurrence of a Default Event with
respect to the Credit Agreement Obligations, the maturity of the Credit
Agreement Obligations shall have been accelerated, or (b) at any time prior to
the date on which the Senior Indenture Collateral Condition ceases to exist,
after the occurrence of a Default Event with respect to the Senior Indenture
Obligations, the maturity of any of the Senior Indenture Obligations shall have
been accelerated.

“Account” means any “account,” as such term is now or hereafter defined in the
UCC.

“Account Debtor” means any “account debtor,” as such term is now or hereafter
defined in the UCC.

“Accounts Receivable” means (a) all Accounts, now existing or hereafter arising;
and (b) without limitation of the foregoing, in any event includes, without
limitation, (i) all right to a payment, whether or not earned by performance,
for Goods or other property (other than Money) that has been or is to be sold,
consigned, leased, licensed, assigned or otherwise disposed of, for services
rendered or to be rendered, for a policy of insurance issued or to be issued,
for a suretyship obligation incurred or to be incurred, for energy provided or
to be provided, or for the use or hire of a vessel under a charter or other
contract whether due or to become due, whether or not it has been earned by
performance, and whether now existing or hereafter acquired or arising in the
future, including Accounts Receivable from employees and Affiliates of any
Grantor, (ii) all rights evidenced by an Account, invoice, purchase order,
requisition, bill of exchange, note, contract, security agreement, lease,
chattel paper, or any evidence of indebtedness or security related to the
foregoing, (iii) all security pledged, assigned, hypothecated or granted to or
held by a Grantor to secure the foregoing, (iv) all guarantees, letters of
credit, banker’s acceptances, drafts, endorsements, credit insurance and
indemnifications on, for or of, any of the foregoing, including all rights to
make drawings, claims or demands for payment thereunder, and (v) all powers of
attorney for the execution of any evidence of indebtedness, guaranty, letter of
credit or security or other writing in connection therewith.

“Administrative Expenses” means, collectively, (a) any and all reasonable costs,
liabilities and expenses (including, without limitation, losses, damages,
penalties, claims, actions, reasonable attorneys’ fees, legal expenses,
judgments, suits and disbursements) incurred by, imposed upon, or asserted
against,

 

- 2 -



--------------------------------------------------------------------------------

the Collateral Agent in the performance of its duties under or otherwise in
connection with this Agreement or the other Secured Creditor Documents, or in
any attempt by the Collateral Agent to (i) obtain, preserve, perfect or enforce
any security interest evidenced by this Agreement, any other Security Document
or any other Secured Creditor Document; (ii) obtain payment, performance or
observance of any and all of the Obligations; or (iii) maintain, insure, audit,
collect, preserve, repossess or dispose of any of the Collateral or any other
collateral securing the Obligations, including, without limitation, costs and
expenses for appraisals, assessments, and audits of any Grantor, or any such
Collateral; (b) to the extent not covered in subpart (a) hereof, all costs and
expenses payable to the Collateral Agent pursuant to Section 9.19 of this
Agreement; and (c) all costs, liabilities and expenses incidental or related to
(a) or (b) above; provided that if any such costs, liabilities or expenses shall
not be paid within five Business Days after the Collateral Agent requests
payment therefor in writing, such costs, liabilities and expenses shall accrue
interest at the Default Rate from the date of such written request until paid.

“Administrative Obligations” means, collectively, all Administrative Expenses
and all other Indebtedness or other obligations now owing or hereafter incurred
by the Company or any other Grantor to the Collateral Agent (solely in its
capacity as Collateral Agent under the Security Documents) pursuant to this
Agreement or any other Secured Creditor Document.

“Agreement” has the meaning provided in the first paragraph of this Agreement.

“As-Extracted Collateral” means any “as-extracted collateral,” as such term is
now or hereafter defined in the UCC.

“Chattel Paper” means any “chattel paper,” as such term is now or hereafter
defined in the UCC.

“Collateral” has the meaning provided in Section 2.1.

“Collateral Account” means any Controlled Deposit Account or Controlled
Securities Account.

“Collateral Agent” has the meaning provided in the first paragraph of this
Agreement.

“Collateral Assignment Agreement” means a Collateral Assignment of Patents, a
Collateral Assignment of Trademarks or a Collateral Assignment of Copyrights.

“Collateral Assignment of Copyrights” means a Collateral Assignment of
Copyrights, in form of and substance acceptable to the Collateral Agent, between
the Grantors and the Collateral Agent.

“Collateral Assignment of Patents” means a Collateral Assignment of Patents, in
form and substance acceptable to the Collateral Agent, between the Grantors and
the Collateral Agent.

“Collateral Assignment of Trademarks” means a Collateral Assignment of
Trademarks, in form and substance acceptable to the Collateral Agent, between
the Grantors and the Collateral Agent.

“Collateral Concentration Account” means a cash collateral Deposit Account
established in the name of the Collateral Agent, and under the sole dominion and
control of the Collateral Agent, for the benefit of the Secured Creditors, at an
office of the Collateral Agent.

“Collateral Documents” shall mean the Security Documents, together with all
other documents, instrument or agreements executed in connection with the
Security Documents, or in connection with any security interest or Lien granted,
or otherwise obtained, on or in connection with the Creditor Collateral, or any
part thereof.

 

- 3 -



--------------------------------------------------------------------------------

“Collateral Trust Account” has the meaning provided in Section 9.7.

“Commercial Tort Claim” means any “commercial tort claim,” as such term is now
or hereafter defined in the UCC.

“Company” has the meaning provided in the first paragraph of this Agreement.

“Contract Rights” means all rights of a Grantor under or in respect of a
Contract, including, without limitation, all rights to payment, damages,
liquidated damages, and enforcement.

“Contracts” means all contracts, agreements or other writings between a Grantor
and one or more additional parties.

“Control” or “control” means (a) when used with respect to any Security or
Security Entitlement, the meaning specified in Section 8-106 of the UCC, and (b)
when used with respect to any Deposit Account, the meaning specified in Section
9-104 of the UCC.

“Control Agreement” means a Deposit Account Control Agreement or a Securities
Account Control Agreement.

“Controlled Deposit Account” means a Deposit Account (a) that is subject to a
Deposit Account Control Agreement or (b) as to which the Collateral Agent is the
Depositary Bank’s “customer” (as defined in Section 4-104 of the UCC).

“Controlled Securities Account” means a Securities Account that (a) is
maintained in the name of a Grantor at an office of a Securities Intermediary
located in the United States of America and (b) together with all Financial
Assets credited thereto and all related Security Entitlements, is subject to a
Securities Account Control Agreement.

“Copyrights” means any U.S. copyright to which a Grantor now or hereafter has
title, as well as any application for a U.S. copyright hereafter made by such
Grantor.

“Credit Agreement” has the meaning provided in the Recitals of this Agreement.

“Credit Agreement Obligations” means the Obligations, as defined in the Credit
Agreement.

“Creditor Collateral” shall mean, collectively, (a) all of the Collateral, as
defined in each of the respective Security Documents executed by any Grantor,
and (b) any other property, whether tangible or intangible, at any time securing
the Obligations, or any part thereof, whether such Lien securing any of the
Obligations shall have been granted to, or otherwise obtained by, the Collateral
Agent or any Secured Creditor.

“Default Event” means the occurrence of (a) an Event of Default, as defined in
the Credit Agreement, or (b) at any time prior to the date on which the Senior
Indenture Collateral Condition ceases to exist, an Event of Default, as defined
in the Senior Indenture.

“Deposit Account” means any “deposit account,” as such term is now or hereafter
defined in the UCC.

 

- 4 -



--------------------------------------------------------------------------------

“Deposit Account Control Agreement” means, with respect to a Deposit Account of
a Grantor, a Deposit Account Control Agreement substantially in the form of
Exhibit A-1 (or in such other form as may have been agreed to by the Collateral
Agent) among such Grantor, the Collateral Agent and the relevant Depositary
Bank.

“Depositary Bank” means a bank at which a Deposit Account is maintained.

“Designated Hedge Document” means (a) each Designated Hedge Agreement (as
defined in the Credit Agreement), and (b) each confirmation, transaction
statement or other document executed and delivered in connection therewith.

“Designated Hedge Document Obligations” means all amounts, indemnities and
reimbursement obligations, direct or indirect, contingent or absolute, of every
type or description, and at any time existing owing by any Grantor to any
Designated Hedge Creditor (as defined in the Credit Agreement) pursuant to any
of the Designated Hedge Documents (including, but not limited to, interest and
fees that accrue after the commencement by or against any Grantor of any
insolvency proceeding regardless of whether allowed or allowable in such
proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code).

“Disclaiming Creditor” has the meaning provided in Section 9.20.

“Document” means any “document,” as such term is now or hereafter defined in the
UCC.

“Equipment” means any “equipment,” as such term is now or hereafter defined in
the UCC.

“Equity Interests” means (a) all of the issued and outstanding shares of all
classes of capital stock of any corporation at any time directly owned by any
Grantor and the certificates representing such capital stock, (b) all of the
membership interests in a limited liability company at any time owned or held by
any Grantor, and (c) all of the equity interests in any other form of
organization at any time owned or held by any Grantor.

“Financial Assets” means any “financial asset,” as such term is now or hereafter
defined in the UCC.

“Fixtures” means any “fixtures,” as such term is now or hereafter defined in the
UCC.

“General Intangibles” means any “general intangibles,” as such term is now or
hereafter defined in the UCC.

“Goods” means any “goods,” as such term is now or hereafter defined in the UCC.

“Governing Documents” means all agreements and instruments evidencing or
relating to investments in, ownership, voting or disposition of, any of the
Pledged Collateral.

“Grantor” or “Grantors” has the meaning provided in the first paragraph of this
Agreement.

“Grantor Customer” means any retail or other customer of a Grantor, together
with any subsidiary of such customer.

“Instrument” means any “instrument,” as such term is now or hereafter defined in
the UCC.

 

- 5 -



--------------------------------------------------------------------------------

“Intercompany and Third Party Notes” means all Promissory Notes, Instruments,
debentures, bonds, evidences of indebtedness and similar securities from time to
time issued to, or held by, any Grantor, including, without limitation, the
Master Intercompany Note.

“Intellectual Property” means (a) all Trademarks, together with the
registrations and right to all renewals thereof, and the goodwill of the
business of any Grantor symbolized by the Trademarks; (b) all Patents; (c) all
Copyrights; and (d) all computer programs and software applications and source
code of such Grantor and all intellectual property rights therein and all other
Proprietary Information of such Grantor, including, but not limited to, Trade
Secrets.

“Inventory” means (a) any “inventory,” as such term is now or hereafter defined
in the UCC; and (b) without limitation of the foregoing, and in all cases shall
include, but shall not be limited to, all merchandise and other Goods held for
sale or lease, or furnished or to be furnished under contracts for service,
including, without limitation, (i) raw materials, (ii) works in process, (iii)
finished goods, (iv) products made or processed, (v) intermediates, (vi) packing
materials, (vii) shipping materials, (viii) labels, (ix) semi-finished
inventory, (x) scrap inventory, (xi) spare parts inventory, (xii) manufacturing
supplies, (xiii) consumable supplies, (xiv) other substances commingled
therewith or added thereto, and (xv) all such Goods that have been returned,
reclaimed, repossessed or exchanged.

“Investment Property” means any “investment property,” as such term is now or
hereafter defined in the UCC.

“Issuer” means the issuer of any Pledged Collateral.

“Lender” has the meaning provided in the Recitals of this Agreement.

“Letter of Credit Rights” means any “letter of credit rights,” as such term is
now or hereafter defined in the UCC.

“Master Intercompany Note” means the Master Intercompany Note, dated as of the
date hereof, by and among each of the Grantors, as the same may from time to
time be amended, restated, supplemented or otherwise modified.

“Minerals” means any “minerals,” as such term is now or hereafter defined in the
UCC.

“Money” means any “money,” as such term is now or hereafter defined in the UCC.

“Obligations” means the Credit Agreement Obligations, the Designated Hedge
Document Obligations, the Administrative Obligations, and at any time prior to
the date on which the Senior Indenture Collateral Condition ceases to exist, the
Senior Indenture Obligations.

“Patents” means any U.S. patent to which a Grantor now or hereafter has title,
as well as any application for a U.S. patent now or hereafter made by a Grantor.

“Payment Intangible” means any “payment intangible,” as such term is now or
hereafter defined in the UCC.

“Permits” means, to the extent permitted to be assigned, pledged or otherwise
disposed of by the terms thereof or by applicable law, all licenses, permits,
rights, orders, variances, franchises or authorizations of or from any
Governmental Authority.

 

- 6 -



--------------------------------------------------------------------------------

“Pledged Collateral” means the Pledged Equity Interests and the Pledged Debt.

“Pledged Debt” means all of the Intercompany and Third Party Notes presently
owned or hereafter acquired from time to time by any Grantor, and all interest,
cash, instruments and other property hereafter from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the foregoing.

“Pledged Entity” means the Issuer of any Pledged Equity Interests.

“Pledged Equity Interests” means, subject to Section 2.1(b), all of the Equity
Interests now owned or hereafter acquired by each Grantor, and all of such
Grantor’s other rights, title and interests in, or in any way related to, each
Pledged Entity to which any of such Equity Interests relate, including, without
limitation: (a) all additional Equity Interests hereafter from time to time
acquired by such Grantor in any manner, together with all dividends, cash,
instruments and other property hereafter from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
Equity Interests and in all profits, losses and other distributions to which
such Grantor shall at any time be entitled in respect of any such Equity
Interests; (b) all other payments due or to become due to such Grantor in
respect of any such Equity Interest, whether under any partnership agreement,
limited liability company agreement, other agreement or otherwise, whether as
contractual obligations, damages, insurance proceeds or otherwise; (c) all of
its claims, rights, powers, privileges, authority, puts, calls, options,
security interests, liens and remedies, if any, under any partnership agreement,
limited liability company agreement, other agreement or at law or otherwise in
respect of any such Equity Interests; (d) all present and future claims, if any,
of such Grantor against any such Pledged Entity for moneys loaned or advanced,
for services rendered or otherwise; (e) all of such Grantor’s rights under any
partnership agreement, limited liability company agreement, other agreement or
at law to exercise and enforce every right, power, remedy, authority, option and
privilege of such Grantor relating to any such Equity Interests; (f) all other
property hereafter delivered in substitution for or in addition to any of the
foregoing; (g) all certificates and instruments representing or evidencing any
of the foregoing; (h) all cash, securities, interest, distributions, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof.

“Proceeds” means (a) any “proceeds,” as such term is now or hereafter defined in
the UCC; and (b) without limitation of the foregoing and in all cases, and
includes, but is not limited to, (i) whatever is acquired upon the sale, lease,
license, exchange, or other disposition of any Collateral, (ii) whatever is
collected on, or distributed on account of, any Collateral, (iii) rights arising
out of any Collateral, (iv) claims arising out of the loss or nonconformity of,
defects in, or damage to any Collateral, (v) claims and rights to any proceeds
of any insurance, indemnity, warranty or guaranty payable to a Grantor (or the
Collateral Agent, as assignee, loss payee or an additional insured) with respect
to any of the Collateral, (vi) claims and rights to payments (in any form
whatsoever) made or due and payable to a Grantor from time to time in connection
with any requisition, confiscation, condemnation, seizure or forfeiture of all
or any part of the Collateral by any governmental authority (or any Person
acting under color of governmental authority), (vii) all cash, Money, checks and
negotiable instruments received or held on behalf of the Collateral Agent
pursuant to any lockbox or similar arrangement relating to the payment of
Accounts Receivable or other Collateral, and (viii) any and all other amounts
from time to time paid or payable under or in connection with any of the
Collateral.

“Products” means any “products,” as such term is now or hereafter defined in the
UCC.

“Promissory Notes” means any “promissory note,” as such term is now or hereafter
defined in the UCC.

 

- 7 -



--------------------------------------------------------------------------------

“Proprietary Information” means all information and know-how worldwide,
including, without limitation, technical data; manufacturing data; research and
development data; data relating to compositions, processes and formulations,
manufacturing and production know-how and experience; management know-how;
training programs; manufacturing, engineering and other drawings;
specifications; performance criteria; operating instructions; maintenance
manuals; technology; technical information; software; computer programs;
engineering and computer data and databases; design and engineering
specifications; catalogs; promotional literature; financial, business and
marketing plans; inventions and invention disclosures.

“Reporting Date” has the meaning provided in Section 4.8(a).

“Scan Based Inventory” means all Inventory of a Grantor delivered to, or
otherwise physically located on the premises owned, leased, controlled, occupied
and/or otherwise used by, a Grantor Customer on a consignment basis for the
purpose of the ultimate sale of such Inventory to the Grantor Customer or by
such Grantor Customer to its customers on behalf of such Grantor. Scan-Based
Inventory shall include all Inventory sold by a Grantor to a Grantor Customer
that was repurchased by a Grantor in order to convert the relationship with such
Grantor Customer to a scan-based trading relationship where such repurchased
Inventory was thereafter intended to be held by such Grantor Customer on a
consignment basis.

“Secured Creditor Documents” means, collectively, the Loan Documents and, at any
time prior to the date on which the Senior Indenture Collateral Condition ceases
to exist, the Senior Indenture Documents, together with all other documents,
instruments or agreements executed and delivered in connection with the
foregoing, in each case as the same may from time to time be amended, restated,
supplemented or otherwise modified.

“Secured Creditor Pro Rata Share” means, at the time of determination, with
respect to any Secured Creditor, the percentage that shall be determined by
dividing:

(a) (i) for each Lender, the Global Agent, the Swing Line Lender or any LC
Issuer, the Dollar Equivalent amount of the Aggregate Credit Facility Exposure
owing to the Global Agent, the Swing Line Lender, such LC Issuer, or such
Lender, as applicable, (ii) for each Designated Hedge Creditor, the aggregate
outstanding principal amount of Designated Hedge Document Obligations owing to
such Designated Hedge Creditor, and (iii) at any time prior to the date on which
the Senior Indenture Collateral Condition ceases to exist, for each Senior
Securities Holder, the aggregate outstanding principal amount of Senior
Indenture Obligations owing to such Senior Securities Holder pursuant to the
Senior Indenture; by

(b) the sum of the aggregate outstanding principal Dollar Equivalent amount of
all of the Obligations (other than the Administrative Obligations).

For all purposes under this Agreement or any of the other Secured Creditor
Documents, the Secured Creditor Pro Rata Share shall be determined on the date
of the occurrence of the first Sharing Event.

“Secured Creditors” means, collectively, the Collateral Agent, the Global Agent,
the Lenders, the Swing Line Lender, each LC Issuer, each Designated Hedge
Creditor and, at any time prior to the date on which the Senior Indenture
Collateral Condition ceases to exist, each Senior Securities Holder, and the
respective successors and assigns of each of the foregoing.

“Securities Account” means any “securities account,” as such term is now or
hereafter defined in the UCC.

 

- 8 -



--------------------------------------------------------------------------------

“Securities Account Control Agreement” means, with respect to a Securities
Account of a Grantor, a Securities Account Control Agreement substantially in
the form of Exhibit A-2 (or in such other form as may have been agreed to by the
Collateral Agent) among the relevant Securities Intermediary, such Grantor and
the Collateral Agent.

“Securities Act” has the meaning provided in Section 6.10.

“Securities Intermediary” means a clearing corporation or a Person, including,
without limitation, a bank or broker, that in the ordinary course of its
business maintains Securities Accounts for others and is acting in that
capacity.

“Security” means any “security,” as such term is now or hereafter defined in the
UCC.

“Security Agreement Joinder” means a joinder supplement to this Agreement
substantially in the form of Exhibit B.

“Security Entitlement” means any “security entitlement,” as such term is now or
hereafter defined in the UCC.

“Security Interest” means the security interest granted by a Grantor and/or by
all Grantors, as applicable, pursuant to Section 2.1.

“Senior Indenture” has the meaning provided in the Recitals of this Agreement.

“Senior Indenture Collateral Condition” has the meaning provided in the Credit
Agreement.

“Senior Indenture Documents” means the Senior Indenture and the Senior Indenture
Securities, together with all other documents, instruments or agreements
executed and delivered in connection with the foregoing, in each case as the
same may from time to time be amended, restated, supplemented or otherwise
modified.

“Senior Indenture Obligations” means all Indebtedness and other obligations
incurred by the Company pursuant to the Senior Indenture and the other Senior
Indenture Documents.

“Senior Indenture Securities” means the Securities, as defined in the Senior
Indenture.

“Senior Securities Holders” means the Holders, as defined in the Senior
Indenture.

“Sharing Event” means the earlier of the occurrence of (a) an Insolvency Event
or (b) an Acceleration Event.

“Significant Intellectual Property” has the meaning provided in Section 7.3.

“Supporting Obligations” means any “supporting obligation,” as such term is now
or hereafter defined in the UCC.

“Trademarks” means any trademarks and service marks now held or hereafter
acquired by a Grantor, which are registered in the United States Patent and
Trademark Office, as well as any unregistered marks used by a Grantor in the
United States, including logos and/or designs that are incorporated as part of
any of these registered or unregistered marks.

 

- 9 -



--------------------------------------------------------------------------------

“Trade Secrets” means any secretly held existing engineering and other data,
information, production procedures and other know-how relating to the design,
manufacture, assembly, installation, use, operation, marketing, sale and
servicing of any products or business of a Grantor worldwide whether written or
not written.

“UCC” means, unless the context indicates otherwise, the Uniform Commercial
Code, as at any time adopted and in effect in the State of New York,
specifically including and taking into account all amendments, supplements,
revisions and other modifications thereto.

Section 1.3. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, and (d) unless otherwise specified, all
references herein to Sections, Schedules and Exhibits shall be construed to
refer to Sections of, and Schedules and Exhibits to, this Agreement.

ARTICLE II.

SECURITY INTERESTS

Section 2.1. Grant of Security Interests. As security for the prompt and
complete payment and performance when due of the Obligations, each Grantor does
hereby pledge, collaterally assign and transfer unto the Collateral Agent, and
does hereby grant to the Collateral Agent, for the benefit of the Secured
Creditors, a continuing security interest in, all of the right, title and
interest of such Grantor in, to and under all of the following of each Grantor,
whether now existing or hereafter from time to time arising or acquired and
wherever located (collectively, the “Collateral”):

(i) all Accounts, including, without limitation, each and every Account
Receivable;

(ii) all Goods;

(iii) all Inventory;

(iv) all Equipment;

(v) all Documents;

(vi) all Instruments;

(vii) all Chattel Paper;

(viii) all Money;

 

- 10 -



--------------------------------------------------------------------------------

(ix) all Deposit Accounts, including, but not limited to, the Collateral
Concentration Account and all Controlled Deposit Accounts, together with all
monies, securities and instruments at any time deposited in any such Deposit
Account or otherwise held for the credit thereof;

(x) all Securities Accounts, together with all Financial Assets credited therein
from time to time, and all Financial Assets, monies, securities, cash and other
property held therein or credited thereto;

(xi) all Investment Property;

(xii) all Fixtures;

(xiii) all As-Extracted Collateral, including, without limitation, all Minerals;

(xiv) all General Intangibles, including, but not limited to, all Contract
Rights;

(xv) all Commercial Tort Claims;

(xvi) all Intellectual Property;

(xvii) all Letter of Credit Rights;

(xviii) all Payment Intangibles;

(xix) all Promissory Notes;

(xx) all Supporting Obligations;

(xxi) all Permits;

(xxii) all other items, kinds and types of personal property, tangible or
intangible, of whatever nature, and regardless of whether the creation or
perfection or effect of perfection or non-perfection of a security interest
therein is governed by the UCC of any particular jurisdiction or by any other
applicable treaty, convention, statute, law or regulation of any applicable
jurisdiction;

(xxiii) all additions, modifications, alterations, improvements, upgrades,
accessions, components, parts, appurtenances, substitutions and/or replacements
of, to or for any of the foregoing; and

(xxiv) all Proceeds and Products of any and all of the foregoing.

(b) Excluded Property. Notwithstanding anything in Section 2.1 or elsewhere in
this Agreement to the contrary, there is specifically excluded from the Security
Interest, and the term Collateral shall not include: (i) any Equipment or Goods
that is subject to a “purchase money security interest,” as such term is now or
hereafter defined in the UCC, which (x) constitutes a Permitted Lien under the
Credit Agreement and (y) prohibits the creation by a Grantor of a junior
security interest therein, unless the holder thereof has consented to the
creation of such a junior security interest; (ii) any lease, license, contract,
property rights or agreement to which any Grantor is a party or any of its
rights or interests thereunder if and for so long as the grant of such security
interest or lien shall constitute or result in (A) the abandonment, invalidation
or unenforceability of any right, title or interest of any Grantor

 

- 11 -



--------------------------------------------------------------------------------

therein or (B) in a breach or termination pursuant to the terms of, or a default
under, any such lease, license, contract, property rights or agreement (other
than to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity), provided, however, that such
security interest or lien shall attach immediately at such time as the condition
causing such abandonment, invalidation or unenforceability shall be remedied and
to the extent severable, shall attach immediately to any portion of such lease,
license, contract, property rights or agreement that does not result in any of
the consequences specified in (A) or (B) above; (iii) any Inventory owned by a
Grantor that contains or utilizes a patent, trademark or copyright the use of
which has been licensed to such Grantor under a license described under clause
(ii), which license prohibits Liens on such Inventory, provided, however, that
such security interest or lien shall attach to such Inventory immediately at
such time as the condition prohibiting such Lien shall be waived by the licensor
of such license or otherwise remedied; (iv) any Equity Interest in any Foreign
Subsidiary that is not a first tier Subsidiary of the Company or any other
Grantor; (v) the stock or other equity interest of any Foreign Subsidiary, other
than the stock or other equity interest of any first tier Foreign Subsidiary
representing no more than 65% of the total combined voting power of all classes
of stock or other equity interest of such Foreign Subsidiary entitled to vote
and having total assets greater than $5,000,000; and (vi) any Equity Interests
in any Person listed on Schedule 2.1 and upon the written consent of the
Collateral Agent, any Equity Interests in any Pledged Entity which is not a
Subsidiary of the Company, in each case, if and to the extent that the terms of
the organizational documents of such Pledged Entity do not permit the grant of a
security interest in such Equity Interests by the owner thereof or the
applicable Grantor has been unable to obtain any approval or consent to the
creation of a security interest therein which is required under such
organizational documents.

Section 2.2. No Assumption of Liability. The Security Interest of any Grantor is
granted as security only and shall not subject the Collateral Agent or any other
Secured Creditor to, or in any way alter or modify, any obligation or liability
of such Grantor with respect to or arising out of any of the Collateral.

Section 2.3. Power of Attorney. Each Grantor hereby irrevocably constitutes and
appoints the Collateral Agent its true and lawful agent and attorney-in-fact,
and in such capacity the Collateral Agent shall have, without any further action
required by or on behalf of any Grantor, the right, with full power of
substitution, in the name of such Grantor or otherwise, for the use and benefit
of the Collateral Agent and the other Secured Creditors, after the occurrence of
and during the continuance of a Default Event: (i) to receive, endorse, present,
assign, deliver and/or otherwise deal with any and all notes, acceptances,
letters of credit, checks, drafts, money orders, or other evidences of payment
relating to the Collateral of such Grantor or any part thereof; (ii) to demand,
collect, receive payment of, and give receipt for and give credits, allowances,
discounts, discharges, releases and acquittances of and for any or all of the
Collateral of such Grantor; (iii) to sign the name of such Grantor on any
invoice or bill of lading relating to any of the Collateral of such Grantor;
(iv) to send verifications of any or all of the Accounts Receivable of such
Grantor to its Account Debtors; (v) to commence and prosecute any and all suits,
actions or proceedings at law or in equity in or before any court or other
tribunal (including any arbitration proceedings) to collect or otherwise realize
on all or any of the Collateral of such Grantor, or to enforce any rights of
such Grantor in respect of any of its Collateral; (vi) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to any or
all of the Collateral of such Grantor; (vii) to notify, or require such Grantor
to notify or cause to be notified, its Account Debtors to make payment directly
to the Collateral Agent or to a Controlled Deposit Account; or (viii) to use,
sell, assign, transfer, pledge, make any agreement with respect to or otherwise
deal with any or all of the Collateral of such Grantor, and to do all other acts
and things necessary or appropriate to carry out the intent and purposes of this
Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral of such Grantor for all purposes; provided,
however, that nothing herein contained shall be

 

- 12 -



--------------------------------------------------------------------------------

construed as requiring or obligating the Collateral Agent or any other Secured
Creditor to make any commitment or to make any inquiry as to the nature or
sufficiency of any payment received by the Collateral Agent or any other Secured
Creditor, or to present or file any claim or notice, or to take any action with
respect to the Collateral or any part thereof or the moneys due or to become due
in respect thereof or any property covered thereby, and no action taken or
omitted to be taken by the Collateral Agent or any other Secured Creditor with
respect to the Collateral or any part thereof shall give rise to any defense,
counterclaim or offset in favor of any Grantor or to any claim or action against
the Collateral Agent or any other Secured Creditor. It is understood and agreed
that the appointment of the Collateral Agent as the agent and attorney-in-fact
of each of the Grantors for the purposes set forth above is a presently
effective appointment, is coupled with an interest sufficient at law and is
irrevocable. The provisions of this Section shall in no event relieve any
Grantor of any of its obligations under this Agreement or any of the other
Secured Creditor Documents with respect to the Collateral or any part thereof or
impose any obligation on the Collateral Agent or any other Secured Creditor to
proceed in any particular manner with respect to the Collateral or any part
thereof, or in any way limit the exercise by the Collateral Agent or any other
Secured Creditor of any other or further right it may have on the date of this
Agreement or hereafter, whether hereunder, under any other Secured Creditor
Document, by law or otherwise.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Collateral Agent and the other
Secured Creditors, which representations and warranties shall survive the
execution and delivery of this Agreement until the termination of this Agreement
in accordance with Section 10.10, as follows:

Section 3.1. Title and Authority. Such Grantor has (i) good, valid and
unassailable title to all tangible items owned by it and constituting any
portion of the Collateral with respect to which it has purported to grant the
Security Interest, and good, valid and unassailable rights in all other
Collateral with respect to which it has purported to grant the Security
Interest, in each case, subject to Permitted Liens provided, however, that to
the extent such Grantor owns Scan-Based Inventory, such Scan-Based Inventory is
subject to the rights of the consignees thereof and its secured creditors (if
any), and (ii) full power and authority to grant to the Collateral Agent the
Security Interest in such Collateral pursuant hereto and to execute, deliver and
perform its obligations in accordance with the terms of this Agreement, without
the consent or approval of any other Person other than any consent or approval
that has been obtained.

Section 3.2. Absence of Other Liens.

(a) There is no financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) covering or purporting to cover
any interest of any kind of such Grantor in the Collateral, except for any
filings or recordings covering any Permitted Liens.

(b) Such Grantor is, and as to any Collateral acquired by it from time to time
after the date hereof such Grantor will be, the owner of all of its Collateral
free and clear of any Lien, and the Security Interest of such Grantor in its
Collateral is and will be superior and prior to any other security interest or
other Lien, except, in each case, for Permitted Liens.

Section 3.3. Validity of Security Interest. As of the Closing Date, the Security
Interest of each Grantor in all of the Collateral of such Grantor constitutes a
legal, valid and enforceable (with respect to any licenses where a Grantor is
the licensee, only as against such Grantor) first priority security

 

- 13 -



--------------------------------------------------------------------------------

interest securing the payment and performance of the Obligations, subject only
to (a) Permitted Liens, (b) Liens on Collateral of John Sands (Australia) Ltd.
and John Sands (N.Z.) Ltd. located in Australia and New Zealand, as applicable,
and (c) Liens on Collateral located at sales offices in Hong Kong and Shanghai.

Section 3.4. Perfection of Security Interest under UCC. All notifications and
other actions, including, without limitation, (i) all deposits of certificates
and instruments evidencing any Collateral (duly endorsed or accompanied by
appropriate instruments of transfer), (ii) all notices to and acknowledgments of
any bailee or other Person, to the extent required under this Agreement, (iii)
all acknowledgments and agreements respecting the right of the Collateral Agent
to obtain control with respect to any Collateral, to the extent required under
this Agreement, and (v) all filings, registrations and recordings, which are (x)
required by the terms of this Agreement to have been given, made, obtained, done
and accomplished, and (y) necessary to create, preserve, protect and perfect the
Security Interest granted by such Grantor to the Collateral Agent hereby in
respect of its portion of the Collateral (other than unregistered patents,
trademarks and copyrights and motor vehicles), have been given, made, obtained,
done and accomplished; provided, however, that such notices and filings
necessary (A) to protect the rights of such Grantor in any Scan-Based Inventory
shall not be required, (B) to perfect Liens on Collateral of John Sands
(Australia) Ltd. and John Sands (N.Z.) Ltd. located in Australia and New
Zealand, as applicable, shall not be required, and (C) to perfect Liens on
Collateral located at sales offices in Hong Kong and the People’s Republic of
China shall not be required.

Section 3.5. Places of Business, Jurisdiction Where Organized, Locations of
Collateral, etc. Each Grantor represents and warrants that on the Closing Date:
(a) the principal place of business of such Grantor, or its chief executive
office, if it has more than one place of business, is located at the address
indicated on Schedule 3.5; (ii) the jurisdiction of formation or organization of
such Grantor is set forth on Schedule 3.5; (iii) the U.S. Federal Tax I.D.
Number and, if applicable, the organizational I.D. Number of such Grantor is set
forth on Schedule 3.5; and (iv) all Inventory (other than Scan-Based Inventory
in the possession of a Grantor Customer) and Equipment of such Grantor with an
aggregate value in excess of $125,000 is located at one of the locations set
forth on Schedule 3.5. Such Grantor does not, at and as of the date hereof,
conduct business in any jurisdiction, and except as set forth on Schedule 3.5,
in the preceding five years, such Grantor and any predecessors in interest have
not conducted business in any jurisdiction, under any trade name, fictitious
name or other name (including, without limitation, any names of divisions or
predecessor entities), except the current legal name of such Grantor and such
other trade, fictitious and other names as are listed on Schedule 3.5.

Section 3.6. Pledged Collateral. A true and complete list of all of the Pledged
Collateral owned by each Grantor as of the Closing Date and, thereafter, the
most recent Reporting Date is set forth on Schedule 3.6.

Section 3.7. Status of Pledged Collateral. All of the Pledged Equity Interests
of each Grantor hereunder have been duly and validly issued and are fully paid
and nonassessable. All of the Pledged Debt of each Grantor is the legal, valid
and binding obligation of the Issuer thereof, enforceable in accordance with its
terms. No Grantor is in default in the payment of any portion of any mandatory
capital contribution, cash call, or other funding, if any, required to be made
under any Governing Document relating to any of the Pledged Equity Interests of
such Grantor. No Grantor is in violation or default of any other provisions of
any such Governing Document. No Pledged Collateral of any Grantor is subject to
any defense, offset or counterclaim, nor have any of the foregoing been asserted
or alleged against such Grantor by any Person.

 

- 14 -



--------------------------------------------------------------------------------

Section 3.8. Intellectual Property. A true and complete list of all Patents,
Trademarks and Copyrights owned by each Grantor as of the Closing Date and,
thereafter, the most recent Reporting Date is set forth on Schedule 3.8.

ARTICLE IV.

GENERAL COVENANTS

Section 4.1. No Other Liens; Defense of Title, etc. No Grantor will make or
grant, or suffer or permit to exist, any Lien on any of its Collateral, other
than the Permitted Liens. Each Grantor, at its sole cost and expense, will take
any and all actions reasonably necessary and appropriate to defend title to its
Collateral against any and all Persons and to defend the validity,
enforceability, perfection, effectiveness and priority of the Security Interest
of the Collateral Agent therein against any Lien other than Permitted Liens.

Section 4.2. Further Assurances; Filings and Recordings, etc.

(a) Each Grantor, at its sole cost and expense, will duly execute, acknowledge
and deliver all such agreements, instruments and other documents and take all
such actions requested by the Collateral Agent, including, without limitation,
(i) physically pledging Instruments, Documents, Promissory Notes, Chattel Paper
and certificates evidencing any Investment Property or any of the Pledged
Collateral, to the Collateral Agent, (ii) obtaining Control Agreements in
accordance with this Agreement, (iii) obtaining from other Persons such lien
waivers and bailee letters, provided that, until a Default Event has occurred
and is continuing, no such landlord lien waiver or bailee letter shall be
required from the landlord or bailor of any location where the amount of
Collateral maintained at such location individually, or in the aggregate for all
such locations at which Collateral is maintained, is less than $250,000, (iv)
obtaining from other Persons agreements evidencing the exclusive control and
dominion of the Collateral Agent over any of the Collateral, in instances where
obtaining control over such Collateral is the only or best method of perfection,
and (v) making filings, recordings and registrations, as the Collateral Agent
may from time to time instruct to better assure, preserve, protect and perfect
the Security Interest of the Collateral Agent in the Collateral of such Grantor,
and the rights and remedies of the Collateral Agent hereunder, or otherwise to
further effectuate the intent and purposes of this Agreement and to carry out
the terms hereof.

(b) Each Grantor, at its sole cost and expense, will (i) at all times cause this
Agreement (and/or proper notices, financing statements or other registrations or
filings in respect hereof, and supplemental collateral assignments or collateral
security agreements in respect of any portion of the Collateral) to be duly
filed, recorded, registered and published, and re-filed, re-recorded,
re-registered and re-published in such manner and in such places as may be
required under the UCC or other applicable law to establish, perfect, preserve
and protect the rights, remedies and Security Interest of the Collateral Agent
in or with respect to the Collateral of such Grantor, and (ii) pay all taxes,
fees and charges and comply with all statutes and regulations, applicable to
such filing, recording, registration and publishing and such re-filing,
re-recording, re-registration and re-publishing.

Section 4.3. Use and Disposition of the Collateral.

(a) Unless and until a Default Event shall have occurred and be continuing and
the Collateral Agent shall have notified the Grantors thereof in writing that
the rights of any or all of the Grantors under this Section 4.3(a) are suspended
during the continuance of such Default Event, each Grantor may use and dispose
of its Collateral in any lawful manner not inconsistent with the provisions of
this Agreement, the Credit Agreement or any other Secured Creditor Document.

 

- 15 -



--------------------------------------------------------------------------------

(b) No Grantor will consign any of its Inventory (other than Scan-Based
Inventory) that, individually, or in the aggregate for all such consigned
Inventory, exceeds $100,000, to any Person unless all filings of financing
statements under the UCC and other actions and filings, registrations and
recordings required under other applicable laws have been made to perfect the
rights and interests of such Grantor in the consigned Inventory against
creditors of and purchasers from the consignee.

(c) No Grantor will permit any of its Inventory or Equipment having a cost or
market value (whichever is higher), individually, or in the aggregate for all
such Inventory and Equipment, in excess of $1,000,000 (or such larger amount as
shall be acceptable to the Collateral Agent, in its discretion) to be in the
possession or control of any single warehouseman, bailee, processor, supplier or
agent at any time, unless such warehouseman, bailee, processor, supplier or
agent shall have been notified of the Security Interest and shall have agreed in
writing to hold such Collateral subject to the Security Interest and the
instructions of the Collateral Agent and to waive and release any Lien held by
it with respect to such Collateral, whether arising by operation of law or
otherwise.

Section 4.4. Delivery or Marking of Chattel Paper; Assignment of Security From
Account Debtors and Consignments; etc. Without limitation of any of the
provisions of Section 4.2(a):

(a) If any amount payable to a Grantor under or in connection with any of the
Collateral shall be or become evidenced by any Chattel Paper, Document,
Promissory Note or Instrument, such Grantor will cause such Chattel Paper,
Document, Promissory Note or Instrument to be delivered to the Collateral Agent
and pledged as part of the Collateral hereunder, accompanied by any appropriate
instruments or endorsements of transfer. In the case of any Chattel Paper, the
Collateral Agent may require, in lieu of the delivery thereof to the Collateral
Agent, that the writings evidencing the Chattel Paper be legended to reflect the
Security Interest of the Collateral Agent therein, all in a manner acceptable to
the Collateral Agent.

(b) If at any time any Grantor shall take and perfect a security interest in any
property of any Account Debtor, as security for the Accounts owed by such
Account Debtor and/or any of its Affiliates, or take and perfect a security
interest arising out of the consignment to any Person of any Inventory or other
Collateral, such Grantor shall, if requested by the Collateral Agent (which
request may be made by the Collateral Agent only upon the written instructions
of the Required Lenders (as defined in the Credit Agreement), issued by the
Required Lenders, in their sole respective discretion), promptly execute and
deliver to the Collateral Agent a separate assignment of all financing
statements and other filings made to perfect the same. Such separate assignment
need not be filed of public record unless necessary to continue the perfected
status of the security interest of such Grantor against creditors of any
transferees from the Account Debtor or consignee.

Section 4.5. Authorization to File Financing Statements. Each Grantor
irrevocably authorizes the Collateral Agent at any time and from time to time to
file in any jurisdiction any initial financing statements and all amendments
thereto and continuations thereof that (a) indicate the Collateral (i) as “all
assets” or “all personal property” of such Grantor or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of the UCC, or (ii) as being of an equal or lesser scope or
with greater detail, and (b) contain any other information required pursuant to
the UCC for the sufficiency or filing office acceptance of any financing
statement, amendment or continuation, including, but not limited to, (i) whether
such Grantor is an organization, the type of organization and any organization
identification number, and (ii) in the case of a financing statement that is
filed as a fixture filing or indicating Collateral as As-Extracted Collateral or
timber to be cut, a sufficient description of the real property to which the
Collateral relates.

 

- 16 -



--------------------------------------------------------------------------------

Section 4.6. Modification of Terms of Accounts and Contracts, etc. No Grantor
will enter into any material modification of the terms or provisions of any of
its Accounts Receivable or Contracts, or grant any extension of time for the
payment of any of its Accounts Receivable or Contracts, or compromise or settle
the same for less than the full amount thereof, or release, wholly or partially,
any person liable for the payment thereof or any guaranty, letter of credit,
collateral or other obligation supporting or securing the payment thereof, or
allow any credit or discount whatsoever thereon, other than modifications,
extensions, compromises, settlements, credits and discounts granted or made (i)
in the ordinary course of business or (ii) in accordance with the terms of the
Credit Agreement.

Section 4.7. Maintenance of Records, etc. Each Grantor will keep and maintain at
its own cost and expense satisfactory and complete records of its Accounts
Receivable, Contracts and other Collateral, including, but not limited to, the
originals of all documentation with respect thereto, records of all payments
received, all credits granted thereon, all merchandise returned and all other
dealings therewith. All billings and invoices issued by a Grantor with respect
to its Accounts Receivable will be in compliance with, and conform to, the
requirements of all applicable federal, state and local laws and any applicable
laws of any relevant foreign jurisdiction. If a Default Event shall have
occurred and be continuing and the Collateral Agent so directs, each Grantor
shall legend, in form and manner satisfactory to the Collateral Agent, its
Accounts Receivable and Contracts, as well as books, records and documents of
such Grantor evidencing or pertaining thereto with an appropriate reference to
the fact that such Accounts Receivable and Contracts have been assigned to the
Collateral Agent and that the Collateral Agent has a security interest therein.

Section 4.8. Schedules; Collateral Reports.

(a) Schedules. If any information contained in any Schedule to this Agreement
shall become untrue or incorrect in any respect, or if any Grantor acquires or
disposes of any of the Collateral such that any Schedule to this Agreement is no
longer accurate or complete, then on the date on which the Company is required
to deliver to the Global Agent a Compliance Certificate under the Credit
Agreement (each a “Reporting Date”) immediately following the date on which such
information becomes untrue or incorrect or after such acquisition or disposition
occurs, such Grantor shall deliver to the Collateral Agent a new Schedule or
Schedules to this Agreement without the need for any amendment to this Agreement
pursuant to Section 10.17, provided that the delivery of such new Schedule or
Schedules to this Agreement after any applicable Reporting Date shall not serve
to cure, or constitute a waiver of, any Default Event that may have occurred as
a result of such information becoming untrue, incorrect, inaccurate or
incomplete in any material respect.

(b) Collateral Reports. Whenever requested to do so by the Collateral Agent,
each Grantor will promptly, at its own sole cost and expense, deliver to the
Collateral Agent, in written hard copy form or, if available, on magnetic tape
or other computer or machine readable form, as specified by the Collateral
Agent, such listings, agings, descriptions, schedules and other reports with
respect to its Accounts Receivable, Inventory, Equipment and other Collateral as
the Collateral Agent may reasonably instruct, all of the same to be in such
scope, categories and detail as the Collateral Agent may have reasonably
instructed and to be accompanied by copies of invoices and other documentation
as and to the extent reasonably instructed by the Collateral Agent.

Section 4.9. Legal Status; Location of Inventory and Equipment. Each Grantor
agrees that (a) it will not change its name, place of business or, if more than
one, chief executive office, or its mailing address or organizational
identification number, if it has one, in each case without providing the
Collateral Agent at least 30 days’ prior written notice thereof, (b) if such
Grantor does not have an organizational identification number and later obtains
one, it will promptly notify the Collateral Agent of such organizational
identification number, (c) it will not change its type of organization,
jurisdiction of

 

- 17 -



--------------------------------------------------------------------------------

organization or other legal structure, and (d) it will not maintain any of its
Inventory or Equipment with an aggregate value in excess of $125,000 at a
location other than a location set forth on Schedule 3.5, in each case, unless
(i) it shall have provided the Collateral Agent at least 30 days’ prior written
notice thereof, and (ii) such action is permitted pursuant to the Credit
Agreement or has been consented to by the Collateral Agent.

Section 4.10. Inspections and Verification. The Collateral Agent and such
Persons as the Collateral Agent may designate shall have the right, at any
Grantor’s own cost and expense, at any time or from time to time, on not less
than two Business Day’s prior notice to the Company (on behalf of any applicable
Grantor), to inspect the Collateral of such Grantor, all books and records
related thereto (and to make extracts and copies thereof) and the premises upon
which any of such Collateral is located, to discuss such Grantor’s affairs with
the officers of such Grantor and its independent accountants, and to verify
under reasonable procedures the validity, amount, quality, quantity, value,
condition and status of, or any other matter relating to, such Collateral,
including, in the case of Accounts or other Collateral in the possession of any
third Person, by contacting Account Debtors or the third Person possessing such
Collateral (after not less than two days’ prior notice to the applicable
Grantor) for the purpose of making such verification, provided that, unless a
Default Event has occurred and is continuing, Grantors shall not be required to
pay for more than two such inspections in any calendar year. Any procedures or
actions taken, prior to the occurrence and continuance of a Default Event, to
verify Accounts by contacting Account Debtors, shall be effected by the
Company’s independent accountants, acting at the direction of the Collateral
Agent, in such manner (consistent with their normal auditing procedures) so as
not to reveal the identity of the Collateral Agent or the existence of the
Security Interest to the Account Debtors. The Company will instruct its
independent accountants to undertake any such verification when and as requested
by the Collateral Agent, but no more than twice in any calendar year, so long as
no Default Event has occurred and is continuing. The results of any such
verification by independent accountants shall be reported by such independent
accountants to both the Collateral Agent and the Company. The Collateral Agent
shall have the absolute right to share any information it gains from any such
inspection or verification or from collateral reports furnished to it by a
Grantor with the other Secured Creditors (it being understood that any such
information shall be subject to the confidentiality provisions of the Credit
Agreement or, with respect to the Senior Securities Holders, a separate
confidentiality agreement, in form and substance substantially similar to the
confidentiality provisions of the Credit Agreement or otherwise satisfactory to
the Company and the Senior Securities Holders).

Section 4.11. Condition of Collateral. Each Grantor will maintain (a) its
Equipment in good condition, ordinary wear and tear excepted and (b) all other
tangible items of its Collateral, taken as an entirety, in such condition as is
consistent with generally accepted business practices, ordinary wear and tear
excepted.

Section 4.12. Insurance. Each Grantor will at all times keep its business and
its Collateral insured in accordance with Section 6.03 of the Credit Agreement.

Section 4.13. Proceeds of Casualty Insurance, Condemnation or Taking.

(a) All amounts recoverable under any policy of casualty insurance or any award
for the condemnation or taking by any governmental authority of any portion of
the Collateral are hereby assigned to the Collateral Agent.

(b) Each Grantor will apply any such proceeds or amounts received by it in the
manner provided in the Credit Agreement, including, if required under the terms
of the Credit Agreement, by paying over the same directly to the Collateral
Agent.

 

- 18 -



--------------------------------------------------------------------------------

(c) In the event any portion of the Collateral suffers a casualty loss or is
involved in any proceeding for condemnation or taking by any governmental
authority, then, if a Default Event has occurred and is continuing, the
Collateral Agent is authorized and empowered, at its option, to participate in,
control, direct, adjust, settle and/or compromise any such loss or proceeding,
to collect and receive the proceeds therefrom and, after deducting from such
proceeds any expenses incurred by it in connection with the collection or
handling thereof, to apply the net proceeds thereof to the Obligations in
accordance with Section 8.4.

(d) If any proceeds are received by the Collateral Agent as a result of a
casualty, condemnation or taking involving the Collateral and no Default Event
has occurred and is continuing, then the Collateral Agent will promptly release
such proceeds to the applicable Grantor, unless the Credit Agreement provides
otherwise.

Section 4.14. Protective Advances by the Collateral Agent. At its option, but
without being obligated to do so, the Collateral Agent may, upon prior notice to
any applicable Grantor, after the occurrence and during the continuance of a
Default Event, (a) pay and discharge past due taxes, assessments and
governmental charges, at any time levied on or with respect to any of the
Collateral of such Grantor which such Grantor has failed to pay and discharge in
accordance with the requirements of this Agreement or any of the other Secured
Creditor Documents, (b) pay and discharge any claims of other creditors of such
Grantor which are secured by any Lien on any Collateral, other than a Permitted
Lien, (c) pay for the maintenance, repair, restoration and preservation of the
Collateral to the extent such Grantor fails to comply with its obligations in
regard thereto under this Agreement and the other Secured Creditor Documents or
the Collateral Agent reasonably believes payment of the same is necessary or
appropriate to avoid a material loss or material diminution in value of the
Collateral, and/or (d) obtain and pay the premiums on insurance for the
Collateral which such Grantor fails to maintain in accordance with the
requirements of this Agreement and the other Secured Creditor Documents, and
each Grantor agrees to reimburse the Collateral Agent on demand for all payments
and expenses incurred by the Collateral Agent with respect to such Grantor or
any of its Collateral pursuant to the foregoing authorization, provided,
however, that nothing in this Section shall be construed as excusing any Grantor
from the performance of, or imposing any obligation on the Collateral Agent or
any other Secured Creditor to cure or perform, any covenants or other agreements
of any Grantor with respect to any of the foregoing matters as set forth herein
or in any of the other Loan Documents.

Section 4.15. Commercial Tort Claims. If any Grantor shall at any time hold or
acquire a Commercial Tort Claim, the recovery from which could reasonably be
expected to exceed $250,000, such Grantor shall promptly notify the Collateral
Agent thereof in a writing signed by such Grantor, which sets forth the details
thereof and grants to the Collateral Agent (for the benefit of the Secured
Creditors) a Lien thereon and on the Proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to the Collateral Agent.

ARTICLE V.

SPECIAL PROVISIONS CONCERNING

ACCOUNTS AND COLLECTION OF ACCOUNTS, ETC.

Section 5.1. Deposit Accounts.

(a) The Grantors shall cause all deposit accounts to be subject at all times on
and after the date set forth in Section 4.04(i) of the Credit Agreement to a
fully effective Deposit Account Control Agreement except (i) any payroll account
used exclusively for funding the payroll obligations of the Grantors in the
ordinary course of business or (ii) any other deposit account (other than a
deposit account

 

- 19 -



--------------------------------------------------------------------------------

listed on Schedule 4.04(i) of the Credit Agreement) so long as at any date of
determination the aggregate average monthly balance for the 12 months ending on
such date in any such deposit account is not in excess of $5,000,000 and the
aggregate average monthly balance for the 12 months ending on such date of all
deposit accounts that are not subject to Deposit Account Control Agreements is
not in excess of $10,000,000 (any deposit account that is not required to be
subject to a Deposit Account Control Agreement pursuant to this Section shall be
referred to as an “Excluded Deposit Account”).

(b) Immediately upon the creation or acquisition of any new deposit account
(other than any deposit account that would qualify as an Excluded Deposit
Account) or any interest therein by any Grantor, such Grantor shall cause to be
in full force and effect, prior to the deposit of any funds therein, a Deposit
Account Control Agreement duly executed by such Grantor, the Collateral Agent
and the applicable Depositary Bank.

Section 5.2. Securities Accounts.

(a) The Grantors shall cause all securities accounts to be subject at all times
to a fully effective Securities Account Control Agreement.

(b) Immediately upon the creation or acquisition of any new Securities Account
or any interest therein by any Grantor, such Grantor shall cause to be in full
force and effect, prior to the crediting of any Financial Asset with respect to
which any Grantor is an Entitlement Holder, a Securities Account Control
Agreement duly executed by such Grantor, the Collateral Agent and the applicable
Securities Intermediary.

Section 5.3. Operation of Collateral Accounts. Except as expressly permitted
pursuant to this Agreement or the Credit Agreement, the Grantors shall cause all
cash and Cash Equivalents and all securities entitlements to be maintained in
Collateral Accounts. Prior to the occurrence and continuance of a Default Event,
the Grantors may withdraw, or direct the disposition of, funds and other
investments or financial assets held in the Collateral Accounts. Upon the
occurrence and during the continuance of a Default Event, upon written notice to
any Grantor, the Collateral Agent shall be permitted to (i) retain, or instruct
the relevant Securities Intermediary or Depositary Bank to retain, all cash and
investments held in any Collateral Account, (ii) liquidate or issue Entitlement
Orders with respect to, or instruct the relevant Securities Intermediary or
Depositary Bank to liquidate, any or all investments or Financial Assets held in
any Collateral Account, (iii) issue a “notice of exclusive control” or other
similar instructions with respect to any Collateral Account and instruct the
Depositary Bank or Securities Intermediary to follow the instructions of the
Collateral Agent, and (iv) withdraw any amounts held in any Collateral Account
and apply such amounts in accordance with the terms of this Agreement.

Section 5.4. Collection of Accounts.

(a) Each Grantor shall, in a manner consistent with the provisions of this
Section 5, endeavor to cause to be collected from the Account Debtor named in
each of its Accounts, as and when due (including, without limitation, amounts
which are delinquent, such amounts to be collected in accordance with generally
accepted lawful collection procedures), any and all amounts owing under or on
account of such Accounts and shall cause such collections to deposited or held
in a Collateral Account.

(b) Each Grantor shall, and the Collateral Agent hereby authorizes each Grantor
to, enforce and collect all amounts owing to it on its Inventory and Accounts,
for the benefit and on behalf of the Collateral Agent and the other Secured
Creditors; provided, however, that such privilege may at the sole option of the
Collateral Agent, by notice to the Company (on behalf of all Grantors), be
terminated upon the occurrence and during the continuance of any Default Event.

 

- 20 -



--------------------------------------------------------------------------------

Section 5.5. Collateral Concentration Account.

(a) After the occurrence and during the continuance of a Default Event, the
Collateral Agent shall have the right, upon written notice to the Company, to
establish the Collateral Concentration Account pursuant to which, among other
things, the Collateral Agent shall have sole dominion and control over all funds
held to the credit of, and all disbursements from, the Collateral Concentration
Account.

(b) Upon the establishment of the Collateral Concentration Account, (i) all of
the funds on deposit in or credited to any Controlled Deposit Account shall,
upon the instruction of the Collateral Agent to the appropriate Depositary Banks
after the issuance of a “notice of exclusive control,” be transferred to the
Collateral Concentration Account on a daily or other basis specified by the
Collateral Agent, (ii) no Grantor will have the right of withdrawal from the
Collateral Concentration Account or any of the Collateral Accounts, (iii) the
Collateral Agent shall have the right to liquidate any investments held in any
Securities Account and have the proceeds thereof deposited in the Collateral
Concentration Account, and (iv) all amounts held in the Collateral Concentration
Account or any of the Collateral Accounts may be applied, in the Collateral
Agent’s discretion, towards payment of the Obligations in accordance with the
terms of this Agreement.

(c) Upon the establishment of the Collateral Concentration Account and at all
times thereafter, each Grantor agrees (i) to cause all payments by its Account
Debtors to be immediately deposited in a Controlled Deposit Account, if such
Account Debtors have not already been instructed to do so, and (ii) to deposit
promptly all payments received by it from any other sale of any of its
Collateral, whether in the form of cash, checks, notes, drafts, bills of
exchange, money orders or otherwise, in a Controlled Deposit Account in
precisely the form received (but with any endorsements of such Grantor necessary
for deposit or collection). Until any such payments are so deposited, such
payments shall be held in trust by such Grantor for and as the property of the
Collateral Agent, for the benefit of the Secured Creditors.

ARTICLE VI.

SPECIAL PROVISIONS CONCERNING PLEDGED COLLATERAL

Section 6.1. Delivery of Certificates and Instruments for Pledged Collateral.

(a) On or prior to the Closing Date, each Grantor shall pledge and deposit with
the Collateral Agent all certificates or instruments, if any, representing any
of the Pledged Collateral at the time owned by such Grantor and subject to the
Security Interest hereof, duly endorsed in blank in the case of any instrument,
and accompanied by undated stock powers duly executed in blank by such Grantor
or such other instruments of transfer as are acceptable to the Collateral Agent,
in the case of Pledged Equity Interests; provided, however, that,
notwithstanding the foregoing, each Promissory Note listed on Schedule 3.6
(other than the Master Intercompany Note), duly endorsed in blank, shall be
delivered to the Collateral Agent on or before May 4, 2006, unless such
Promissory Note is excluded from the term Collateral under Section 2.1(b).

(b) If a Grantor shall acquire (by purchase, conversion, exchange, stock
dividend or otherwise) any additional Pledged Collateral, at any time or from
time to time after the date hereof which is or are intended to be subjected to
the Security Interest hereof and which is or are represented by certificates or
instruments, such Grantor shall (i) forthwith pledge and deposit with the
Collateral Agent all such certificates or instruments, duly endorsed in blank in
the case of Intercompany and Third Party Notes, and accompanied by undated stock
powers duly executed in blank by such Grantor or such other

 

- 21 -



--------------------------------------------------------------------------------

instruments of transfer as are acceptable to the Collateral Agent, in the case
of Equity Interests, and (ii) promptly thereafter deliver to the Collateral
Agent a certificate executed by an authorized officer of such Grantor describing
such additional Pledged Collateral and certifying that the same have been duly
pledged with the Collateral Agent hereunder.

(c) Perfection under Foreign Law. Without limitation of any other provision of
this Agreement but subject to Section 2.1(b), if any of the Equity Interests
owned by a Grantor (whether or not now owned or hereafter acquired) that are
intended to be subjected to the Security Interest hereof are issued by an Issuer
that is a Foreign Subsidiary or Person organized under the laws other than under
the laws of the United States, any State thereof or the District of Columbia, at
the written request of the Collateral Agent, such Grantor shall promptly execute
and deliver to the Collateral Agent a separate pledge document covering such
Equity Interests, conforming to the requirements of the law of the jurisdiction
in which such Foreign Subsidiary or other Person is organized and satisfactory
in form and substance to the Collateral Agent, together with an opinion of local
counsel as to the perfection of the security interest provided for therein. Each
Grantor further agrees to take such actions as the Collateral Agent deems
reasonably necessary or desirable to effect the foregoing and to permit the
Collateral Agent to exercise any of its rights and remedies hereunder in respect
thereof or under such separate pledge agreement.

Section 6.2. No Assumption of Liability, etc.

(a) The Security Interest granted by the Grantors herein is granted as security
only and shall not subject the Collateral Agent or any other Secured Creditor
to, or in any way alter or modify, any obligation or liability of such Grantor
with respect to or arising out of, any of the Pledged Collateral.

(b) Nothing herein shall be construed to make the Collateral Agent liable as a
general partner or limited partner of any Pledged Entity or a shareholder of any
corporation, and the Collateral Agent by virtue of this Agreement or any actions
taken as contemplated hereby (except as referred to in the following sentence)
shall not have any of the duties, obligations or liabilities of a general
partner or limited partner of any Pledged Entity or a stockholder of any
corporation. The parties hereto expressly agree that, unless the Collateral
Agent shall become the absolute owner of an Equity Interest pursuant hereto,
this Agreement shall not be construed as creating a partnership or joint venture
among the Collateral Agent and/or a Grantor or any other Person.

(c) Except as provided in the last sentence of Section 6.2(b), the Collateral
Agent, by accepting this Agreement, did not intend to become a general partner,
limited partner or member of any Pledged Entity or a shareholder of any
corporation or otherwise be deemed to be a co-venturer with respect to any
Grantor or any Pledged Entity or a shareholder of any corporation either before
or after a Default Event shall have occurred. The Collateral Agent shall have
only those powers set forth herein and shall assume none of the duties,
obligations or liabilities of a general partner, or limited partner or member of
any Pledged Entity or of a Grantor.

Section 6.3. Registration of Collateral in the Name of the Collateral Agent,
etc. The Collateral Agent shall have the right, at any time after the occurrence
and continuation of a Default Event, in its discretion and without notice to any
Grantor, to transfer to or to register in the name of the Collateral Agent or
any of its nominees any or all of the Pledged Collateral, subject only to the
revocable voting and similar rights specified in this Article VI. In addition,
the Collateral Agent shall have the right at any time to exchange certificates
or instruments representing or evidencing any Pledged Collateral for
certificates or instruments of smaller or larger denominations.

 

- 22 -



--------------------------------------------------------------------------------

Section 6.4. Appointment of Sub-agents; Endorsements, etc. The Collateral Agent
shall have the right to appoint one or more sub-agents for the purpose of
retaining physical possession of the instruments and certificates evidencing any
of the Pledged Collateral, which may be held (in the sole discretion of the
Collateral Agent) in the name of the relevant Grantor, endorsed or assigned in
blank or in favor of the Collateral Agent or any nominee or nominees of the
Collateral Agent or a sub-agent appointed by the Collateral Agent.

Section 6.5. Voting Rights. Unless and until a Default Event shall have occurred
and be continuing, each Grantor shall be entitled to exercise all voting rights
attaching to any and all Pledged Collateral owned by it, and to give consents,
waivers or ratifications in respect thereof, provided that no vote shall be cast
or any consent, waiver or ratification given or any action taken which would
violate, result in the breach of any covenant contained in or be inconsistent
with, any of the terms of this Agreement, any other Secured Creditor Document or
any Designated Hedge Document, or which would have the effect of materially
impairing the position or interests of the Collateral Agent or any Secured
Creditor therein. All such rights of such Grantor to vote and to give consents,
waivers and ratifications shall cease in case a Default Event shall occur and be
continuing.

Section 6.6. Entitlement of Grantors to Cash Dividends and Distributions. A
Grantor shall be entitled to receive all cash dividends or distributions payable
in respect of its Pledged Collateral, except as otherwise provided in this
Article VI.

Section 6.7. Entitlement of Collateral Agent to Dividends and Distributions. The
Collateral Agent shall be entitled to receive, and to retain as part of the
Pledged Collateral:

(a) all cash dividends and distributions payable in respect of the Pledged
Collateral at any time when a Default Event shall have occurred and be
continuing; and

(b) regardless of whether or not a Default Event shall have occurred and be
continuing at the time of payment or distribution thereof:

(i) all cash dividends and distributions in respect of the Pledged Collateral
that are reasonably determined by the Collateral Agent to represent in whole or
in part an extraordinary, liquidating or other distribution in return of
capital;

(ii) all other or additional stock, other securities, partnership interests,
membership interests or property (other than cash to which a Grantor is entitled
under Section 6.6) paid or distributed by way of dividend (including, without
limitation, any payment in kind dividend) or otherwise in respect of the Pledged
Collateral;

(iii) all other or additional stock, other securities, partnership interests,
membership interests or property (including cash) paid or distributed in respect
of the Pledged Collateral by way of stock-split, spin-off, split-up,
reclassification, combination of shares or similar rearrangement; and

(iv) all other or additional stock, other securities, partnership interests or
membership interests that may be paid in respect of the Pledged Collateral by
reason of any consolidation, merger, exchange of stock, conveyance of assets,
liquidation or similar corporate, partnership or limited liability company
reorganization.

Section 6.8. Application of Dividends and Distributions. If no Default Event
shall have occurred and be continuing at such time, the Collateral Agent will,
at the request of the Company (on

 

- 23 -



--------------------------------------------------------------------------------

behalf of any applicable Grantor or Grantors), pay over to the Global Agent, for
application to the payment or prepayment of any of the Obligations, any cash
held by it as Pledged Collateral which is attributable to dividends or
distributions received by it and then held as part of the Collateral pursuant to
this Article VI. If a Default Event shall have occurred and be continuing, all
dividends and distributions received by the Collateral Agent and then held by it
pursuant to this Article VI as part of the Pledged Collateral will be applied as
provided in Section 8.4.

Section 6.9. Turnover by Grantors. All dividends, distributions or other
payments that are received by any Grantor contrary to the provisions of this
Agreement shall be received in trust for the benefit of the Collateral Agent,
shall be segregated from other property or funds of such Grantor and shall be
forthwith paid over to the Collateral Agent as Collateral in the same form as so
received (with any necessary endorsement).

Section 6.10. Registration under 1933 Act, etc. If a Default Event shall have
occurred and be continuing and a Grantor shall have received from the Collateral
Agent a written request or requests that such Grantor cause any registration,
qualification or compliance under any Federal or state securities law or laws to
be effected with respect to all or any part of the Pledged Equity Interests of
its Subsidiaries, such Grantor as soon as practicable and at its sole expense
will use its best efforts to cause such registration to be effected (and be kept
effective) and will use its best efforts to cause such qualification and
compliance to be effected (and be kept effective) as may be so requested and as
would permit or facilitate the sale and distribution of such stock, including,
without limitation, registration under the Securities Act of 1933, as then in
effect (the “Securities Act”) (or any similar statute then in effect),
appropriate qualifications under applicable blue sky or other state securities
laws and appropriate compliance with any other governmental requirements,
provided that the Collateral Agent shall furnish to such Grantor such
information regarding the Collateral Agent as such Grantor may request in
writing and as shall be required in connection with any such registration,
qualification or compliance. The relevant Grantor will advise the Collateral
Agent in writing as to the progress of each such registration, qualification or
compliance and as to the completion thereof, will furnish to the Collateral
Agent such number of prospectuses, offering circulars and other documents
incident thereto as the Collateral Agent from time to time may reasonably
request, and will indemnify the Collateral Agent and all others participating in
the distribution of such Pledged Equity Interests against all claims, losses,
damages or liabilities caused by any untrue statement (or alleged untrue
statement) of a material fact contained therein (or in any related registration
statement, notification or the like) or by any omission (or alleged omission) to
state therein (or in any related registration statement, notification or the
like) a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as the same may have been
caused by an untrue statement or omission based upon information furnished in
writing to such Grantor by the Collateral Agent expressly for use therein.

Section 6.11. Sale of Pledged Equity Interests in Connection with Enforcement.
If at any time when the Collateral Agent shall determine to exercise its right
to sell all or any part of the Pledged Equity Interests pursuant to Section 8.1,
and such Pledged Equity Interests or the part thereof to be sold shall not, for
any reason whatsoever, be effectively registered under the Securities Act, the
Collateral Agent may, in its sole and absolute discretion and to the fullest
extent permitted by applicable law now or hereafter in effect, sell such Pledged
Equity Interests or part thereof by private sale in such manner and under such
circumstances as the Collateral Agent may deem necessary or advisable in order
that such sale may legally be effected without such registration, provided that
at least 10 days’ prior notice of the time and place of any such sale shall be
given to the relevant Grantor. Without limiting the generality of the foregoing,
in any such event the Collateral Agent, in its sole and absolute discretion, (a)
may proceed to make such private sale notwithstanding that a registration
statement for the purpose of registering such Pledged Equity Interests or part
thereof shall have been filed under such Securities Act, (b) may approach and
negotiate with a single possible purchaser to effect such sale and (c) may
restrict such sale to a

 

- 24 -



--------------------------------------------------------------------------------

purchaser who will represent and agree that such purchaser is purchasing for its
own account, for investment, and not with a view to the distribution or sale of
such Pledged Equity Interests or part thereof. In the event of any such sale,
the Collateral Agent shall incur no responsibility or liability to any Grantor
for selling all or any part of the Pledged Equity Interests at a price which the
Collateral Agent may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might be
realized if the sale were deferred until the registration as aforesaid.

ARTICLE VII.

SPECIAL PROVISIONS CONCERNING INTELLECTUAL PROPERTY.

Section 7.1. Intellectual Property. Each Grantor represents and warrants that as
of the Closing Date and, thereafter, as of the most recent Reporting Date: (i)
it is the true and lawful owner of the Trademarks listed on Schedule 3.8 and
that said listed Trademarks constitute all the marks registered in the United
States Patent and Trademark Office that such Grantor now owns; (ii) it is the
true and lawful owner of all rights in the Patents listed on Schedule 3.8 and
said Patents constitute all the United States patents and applications for
United States patents that such Grantor now owns; and (iii) it is the true and
lawful owner of all rights in the Copyright registrations listed on Schedule 3.8
and said Copyrights constitute all the registered United States copyrights that
such Grantor now owns. Each Grantor further warrants that it is aware of no
third party claim that any aspect of such Grantor’s present or contemplated
business operations infringes or will infringe any Trademark, Patent or
Copyright in a manner that could reasonably be expected to have a Material
Adverse Effect.

Section 7.2. Collateral Assignments; Further Assurances. Upon request of the
Collateral Agent whenever made, any Grantor shall promptly execute and deliver
to the Collateral Agent such Collateral Assignment Agreements as the Collateral
Agent shall request in connection with such Grantor’s owned Intellectual
Property. Each Grantor agrees that it will take such action, and deliver such
documents or instruments, as the Collateral Agent shall request in connection
with the preparation, filing or registration and enforcement of any Collateral
Assignment Agreement.

Section 7.3. Assignments. Each Grantor hereby agrees not to divest itself of any
material right under or with respect to any Intellectual Property or Permit
material to its business other than in the ordinary course of business, or if,
in its reasonable business judgment, maintenance of such Intellectual Property
or Permit is no longer desirable in the conduct of its business or as expressly
permitted pursuant to the Credit Agreement absent prior written approval of the
Collateral Agent.

Section 7.4. Infringements. Each Grantor agrees, promptly upon learning thereof,
to notify the Collateral Agent in writing of the name and address of, and to
furnish such pertinent information that may be available with respect to, any
party who may be infringing or otherwise violating any of such Grantor’s rights
in and to any Intellectual Property that has a Material Adverse Effect (any such
Intellectual Property, “Significant Intellectual Property”), or with respect to
any party claiming that such Grantor’s use of any Significant Intellectual
Property violates any property right of that party, to the extent that such
infringement or violation could reasonably be expected to have a Material
Adverse Effect. Each Grantor further agrees, unless otherwise directed by the
Collateral Agent, diligently to prosecute any Person infringing any Significant
Intellectual Property in a manner consistent with its past practice and in the
ordinary course of business.

Section 7.5. Trademarks.

(a) Preservation of Trademarks. Each Grantor agrees to use or license the use of
its owned Trademarks in interstate commerce during the time in which this
Agreement is in effect, sufficiently to

 

- 25 -



--------------------------------------------------------------------------------

preserve such Trademarks as trademarks or service marks registered under the
laws of the United States, provided that such Grantor shall not be obligated to
preserve any Trademark in the event such Grantor determines, in its reasonable
business judgment, that the preservation of such Trademark is no longer
desirable in the conduct of its business.

(b) Maintenance of Registration. Each Grantor shall, at its own expense,
diligently process all documents required by the Trademark Act of 1946, 15
U.S.C. §§ 1051, et seq. to maintain trademark registrations with respect to
Trademarks owned by it the failure of which to maintain could reasonably be
expected to have a Material Adverse Effect, including but not limited to,
affidavits of use and applications for renewals of registration in the United
States Patent and Trademark Office for all of its owned Trademarks pursuant to
15 U.S.C. §§ 1058(a), 1059 and 1065, and shall pay all fees and disbursements in
connection therewith, and shall not abandon any such filing of affidavit of use
or any such application of renewal prior to the exhaustion of all administrative
and judicial remedies without prior written consent of the Collateral Agent,
which consent shall not be unreasonably withheld or delayed, except if, in such
Grantor’s reasonable business judgment, such maintenance of such Trademark is no
longer desirable in the conduct of its business.

(c) Future Registered Trademarks. If any Trademark registration issues hereafter
to a Grantor as a result of any application now or hereafter pending before the
United States Patent and Trademark Office, then, in accordance with Section
4.8(a), such Grantor shall deliver to the Collateral Agent an updated Schedule
3.8, and a grant of security in such Trademark or to the Collateral Agent,
confirming the grant thereof hereunder, the form of such confirmatory grant to
be substantially the same as the form hereof.

Section 7.6. Patents.

(a) Maintenance of Patents. At its own expense, each Grantor shall make timely
payment of all post-issuance fees required pursuant to 35 U.S.C. § 41 to
maintain in force rights under each Patent except if, in its reasonable
judgment, such maintenance of such Patent is no longer desirable in the conduct
of its business.

(b) Prosecution of Patent Applications. At its own expense, each Grantor shall
diligently prosecute all applications for United States patents, and shall not
abandon any such application, except in favor of a continuation application
based on such application, prior to exhaustion of all reasonable administrative
and judicial remedies, absent written consent of the Collateral Agent, which
such consent shall not be unreasonably withheld or delayed, provided that such
Grantor shall not be obligated to prosecute any application in the event such
Grantor determines, in its reasonable business judgment that the prosecuting of
such application is no longer necessary or desirable in the conduct of its
business.

Section 7.7. Other Patents and Copyrights. If any Grantor acquires title to a
United States Patent or Copyright, or files an application for a United States
Patent or Copyright, such Grantor shall deliver to the Collateral Agent an
updated Schedule 3.8, in accordance with Section 4.8(a), together with a copy of
said Patent or Copyright or application, as the case may be, with a grant of
security as to such Patent or Copyright, as the case may be, confirming the
grant thereof hereunder, the form of such confirmatory grant to be substantially
the same as the form hereof.

Section 7.8. Remedies Relating to Intellectual Property. If a Default Event
shall occur and be continuing, the Collateral Agent may, by written notice to
the relevant Grantor, take any or all of the following actions: (a) declare the
entire right, title and interest of such Grantor in and to each of the owned
Copyrights, Patents and Trademarks, together with all trademark rights and
rights of protection to the same, vested, in which event such rights, title and
interest shall immediately vest, in the Collateral

 

- 26 -



--------------------------------------------------------------------------------

Agent for the benefit of the Secured Creditors, in which case such Grantor
agrees to execute an assignment in form and substance reasonably satisfactory to
the Collateral Agent, of all its rights, title and interest in and to the
Copyrights, Patents and Trademarks to the Collateral Agent for the benefit of
the Secured Creditors; (b) take and practice or sell the Copyrights or Patents
and take and use or sell the Trademarks owned by such Grantor and the goodwill
of such Grantor’s business symbolized by the Trademarks and the right to carry
on the business and use the assets of the Grantor in connection with which the
Trademarks have been used; and (c) direct such Grantor to refrain, in which
event such Grantor shall refrain, from using the Copyrights, Patents and
Trademarks owned by such Grantor in any manner whatsoever, directly or
indirectly, and, if requested by the Collateral Agent, execute such other and
further documents that the Collateral Agent may request to further confirm the
foregoing and to transfer ownership of the Copyrights, Patents and Trademarks,
and registrations, and any pending trademark application, to the Collateral
Agent for the benefit of the Secured Parties.

ARTICLE VIII.

REMEDIES UPON OCCURRENCE OF EVENT OF DEFAULT

Section 8.1. Remedies Generally; Obtaining of the Collateral. Each Grantor
agrees that, if a Default Event shall have occurred and be continuing, then and
in every such case, subject to applicable law then in effect, the Collateral
Agent, in addition to any rights now or hereafter existing under applicable law,
shall have all rights as a secured creditor under the UCC in all relevant
jurisdictions and may exercise any or all of the following rights (all of which
each Grantor hereby agrees is commercially reasonable to the fullest extent
permitted under applicable law now or hereafter in effect):

(a) personally, or by agents’ attorneys or other authorized representatives,
immediately take possession of the Collateral or any part thereof, from such
Grantor or any other Person who then has possession of any part thereof with or
without notice or process of law, and for that purpose may enter upon such
Grantor’s or such other Person’s premises where any of the Collateral is located
and remove the same and use in connection with such removal any and all
services, supplies, aids and other facilities of such Grantor;

(b) instruct the obligor or obligors on any Account, agreement, instrument or
other obligation (including, without limitation, Account Debtors) constituting
the Collateral to make any payment required by the terms of such Account,
agreement, instrument or other obligation directly to the Collateral Agent
and/or directly to a lockbox under the sole dominion and control of the
Collateral Agent or to the Collateral Concentration Account;

(c) sell, assign or otherwise liquidate, or direct such Grantor to sell, assign
or otherwise liquidate, any or all of the Collateral or any part thereof, and
take possession of the proceeds of any such sale or liquidation;

(d) issue a “notice of exclusive control” with respect to any or all of the
Controlled Deposit Accounts and issue instructions with respect thereto;

(e) withdraw any or all monies, securities and/or instruments in the Collateral
Concentration Account or any Collateral Account for application to the
Obligations in accordance with Section 8.4;

(f) pay and discharge taxes, Liens or claims on or against any of the
Collateral;

(g) pay, perform or satisfy, or cause to be paid, performed or satisfied, for
the benefit of any Grantor, any of the obligations, terms, covenants, provisions
or conditions to be paid, observed,

 

- 27 -



--------------------------------------------------------------------------------

performed or satisfied by such Grantor under any contract, agreement or
instrument relating to its Collateral, all in accordance with the terms,
covenants, provisions and conditions thereof, as and to the extent that such
Grantor fails or refuses to perform or satisfy the same;

(h) enter into any extension of, or any other agreement in any way relating to,
any of the Collateral;

(i) make any compromise or settlement the Collateral Agent deems desirable or
necessary with respect to any of the Collateral; and/or

(j) take possession of the Collateral or any part thereof, by directing such
Grantor or any other Person in possession thereof in writing to deliver the same
to the Collateral Agent at any place or places reasonably designated by the
Collateral Agent, in which event such Grantor shall at its own expense:

(i) forthwith cause the same to be moved to the place or places so designated by
the Collateral Agent and there delivered to the Collateral Agent,

(ii) store and keep any Collateral so delivered to the Collateral Agent at such
place or places pending further action by the Collateral Agent as provided in
Section 8.2, and

(iii) while the Collateral shall be so stored and kept, provide such guards and
maintenance services as shall be necessary to protect the same and to preserve
and maintain them in substantially the same condition prior to such action;

it being understood that such Grantor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Grantor of said obligation.

Section 8.2. Disposition of the Collateral. Upon the occurrence and continuance
of a Default Event, any Collateral repossessed by the Collateral Agent under or
pursuant to Section 8.1 and any other Collateral whether or not so repossessed
by the Collateral Agent, may be sold, assigned, leased or otherwise disposed of
under one or more contracts or as an entirety, and without the necessity of
gathering at the place of sale of the property to be sold, and in general in
such manner, at such time or times, at such place or places and on such terms as
the Collateral Agent may, in compliance with any mandatory requirements of
applicable law, determine to be commercially reasonable. Any of the Collateral
may be sold, leased or otherwise disposed of, in the condition in which the same
existed when taken by the Collateral Agent or after any overhaul or repair which
the Collateral Agent shall determine to be commercially reasonable. Except in
the case of any Collateral that is perishable or threatens to decline speedily
in value or is a of a type customarily sold on a recognized market, (a) in the
case of any such disposition which shall be a private sale or other private
proceedings permitted by such requirements, such sale shall be made upon not
less than 10 days’ prior written notice to such Grantor specifying the time at
which such disposition is to be made and the intended sale price or other
consideration therefor, and shall be subject, for the 10 days after the giving
of such notice, to the right of the relevant Grantor or any nominee of the
relevant Grantor to acquire the Collateral involved at a price or for such other
consideration at least equal to the intended sale price or other consideration
so specified, and (b) in the case of any such disposition which shall be a
public sale permitted by such requirements, such sale shall be made upon not
less than 10 days’ prior written notice to the relevant Grantor specifying the
time and place of such sale and, in the absence of applicable requirements of
law, shall be by public auction (which may, at the Collateral Agent’s sole
option, be subject to reserve), after publication of notice of such auction not
less than 10 days prior thereto in two newspapers in general circulation in the
city where such

 

- 28 -



--------------------------------------------------------------------------------

Collateral is located. To the extent permitted by any such requirement of law,
the Collateral Agent on behalf of the Secured Creditors (or certain of them) may
bid for and become the purchaser (by bidding in Obligations or otherwise) of the
Collateral or any item thereof, offered for sale in accordance with this Section
without accountability to the relevant Grantor (except to the extent of surplus
money received as provided in Section 8.4). Unless so obligated under mandatory
requirements of applicable law, the Collateral Agent shall not be required to
make disposition of the Collateral within a period of time which does not permit
the giving of notice to the relevant Grantor as hereinabove specified. The
Collateral Agent need give the relevant Grantor only such notice of disposition
as the Collateral Agent shall deem to be reasonably practicable in view of such
mandatory requirements of applicable law.

Section 8.3. Waiver of Claims. Except as otherwise provided in this Agreement,
EACH GRANTOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE
AND JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION
OR THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING,
WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT
REMEDY OR REMEDIES AND ANY SUCH RIGHT WHICH THE GRANTOR WOULD OTHERWISE HAVE
UNDER THE CONSTITUTION OR ANY STATUTE OF THE UNITED STATES OR OF ANY STATE, and
each Grantor hereby further waives, to the extent permitted by law: (i) all
damages occasioned by such taking of possession except any damages which are the
direct result of the Collateral Agent’s gross negligence or willful misconduct;
(ii) all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Collateral Agent’s rights
hereunder; and (iii) all rights of redemption, appraisement, valuation, stay,
extension or moratorium now or hereafter in force under any applicable law in
order to prevent or delay the enforcement of this Agreement or the absolute sale
of the Collateral or any portion thereof, and each Grantor, for itself and all
who may claim under it, insofar as it or they now or hereafter lawfully may,
hereby waives the benefit of all such laws to the fullest extent permitted by
applicable law now or hereafter in effect. Any sale of, or the grant of options
to purchase, or any other realization upon, any Collateral shall operate to
divest all right, title, interest, claim and demand, either at law or in equity,
of the relevant Grantor therein and thereto, and shall be a perpetual bar both
at law and in equity against the relevant Grantor and against any and all
Persons claiming or attempting to claim the Collateral so sold, optioned or
realized upon, or any part thereof, from, through and under the relevant
Grantor.

Section 8.4. Application of Proceeds. All Collateral and proceeds of Collateral
obtained and realized by the Collateral Agent in connection with the enforcement
of this Agreement pursuant to this Article 8 shall be applied as follows:

(a) first, to the payment of any Administrative Obligations, including, but not
limited to, the costs and expenses of the Collateral Agent in connection with
any sale, collection or other realization incurred by the Collateral Agent under
the provisions of this Agreement, or any other fees (including, without
limitation, reasonable attorneys’ fees, accountants’ fees and other fees for
special advisors or consultants retained by the Collateral Agent), expenses,
liabilities (including, without limitation, rights to indemnification) or
advances made or incurred by the Collateral Agent in connection with the
administration or enforcement of the Secured Creditor Documents;

(b) second, to each Secured Creditor in an amount equal to the Secured Creditor
Pro Rata Share in respect of such Secured Creditor until all of the Obligations
shall have been indefeasibly paid in full, which application, in the case of the
Lenders, shall be applied to the Obligations owing to such Lenders in the manner
provided in Section 8.03 of the Credit Agreement; and

 

- 29 -



--------------------------------------------------------------------------------

(c) third, to the extent remaining after the application pursuant to the
preceding clause (b) and following the termination of this Agreement pursuant to
Section 10.10, to the relevant Grantor or to whomever may be lawfully entitled
to receive such payment.

Section 8.5. Remedies Cumulative, etc. Each and every right, power and remedy
hereby specifically given to the Collateral Agent shall be in addition to every
other right, power and remedy specifically given under this Agreement, any
Designated Hedge Agreement or the other Secured Creditor Documents or now or
hereafter existing at law or in equity, or by statute and each and every right,
power and remedy whether specifically herein given or otherwise existing may be
exercised from time to time or simultaneously and as often and in such order as
may be deemed expedient by the Collateral Agent. All such rights, powers and
remedies shall be cumulative and the exercise or the beginning of exercise of
one shall not be deemed a waiver of the right to exercise of any other or
others. No delay or omission of the Collateral Agent in the exercise of any such
right, power or remedy, or partial or single exercise thereof, and no renewal or
extension of any of the Obligations, shall impair or constitute a waiver of any
such right, power or remedy or shall be construed to be a waiver of any Default
or Default Event or an acquiescence therein. No notice to or demand on any
Grantor in any case shall entitle it to any other or further notice or demand in
similar or other circumstances or constitute a waiver of any of the rights of
the Collateral Agent to any other or further action in any circumstances without
notice or demand. In the event that the Collateral Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Collateral Agent may recover reasonable expenses, including
attorneys’ fees, and the amounts thereof shall be included in such judgment.

Section 8.6. Discontinuance of Proceedings. In case the Collateral Agent shall
have instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Grantor, the Collateral Agent and each holder of any of the Obligations shall be
restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent shall continue as if no
such proceeding had been instituted.

Section 8.7. Purchasers of Collateral. Upon any sale of any of the Collateral by
the Collateral Agent hereunder (whether by virtue of the power of sale herein
granted, pursuant to judicial process or otherwise), the receipt of the
Collateral Agent or the officer making the sale shall be a sufficient discharge
to the purchaser or purchasers of the Collateral so sold, and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Collateral Agent or such officer or be
answerable in any way for the misapplication or nonapplication thereof.

ARTICLE IX.

INTERCREDITOR PROVISIONS

Section 9.1. Obligations to be Ratably Secured. In order to comply with the
provisions of Section 1008 of the Senior Indenture, the Grantors, the Collateral
Agent and the Secured Creditors agree that until the Senior Indenture Collateral
Condition ceases to exist all of the Obligations shall be secured equally and
ratably pursuant to the provisions of this Article IX. In the event that the
Senior Securities Holders (or any trustee or designee acting on behalf of the
Senior Securities Holders) shall request the Global Agent, the Lenders, and the
Collateral Agent to enter into a separate intercreditor agreement with respect
to the Collateral at any time prior to the date on which the Senior Indenture
Collateral Condition ceases to exist, then the Grantors and the Collateral
Agent, acting on behalf of the Lenders and the Collateral Agent shall enter into
an intercreditor agreement (containing terms and conditions substantially
similar to those set forth in this Article IX) with the Senior Securities
Holders (or any trustee or designee acting on their behalf) to facilitate the
terms and conditions of this Article IX.

 

- 30 -



--------------------------------------------------------------------------------

Section 9.2. Appointment of the Collateral Agent. By its acceptance of the
benefits of this Agreement or, in the case of any Lender, by such Lender
becoming a party to the Credit Agreement, each Secured Creditor hereby appoints
National City Bank (together with its successors and assigns) as the Collateral
Agent under this Agreement and each other Collateral Document, with such powers
as are specifically delegated to the Collateral Agent by the terms of this
Agreement and the other Collateral Documents, together with such other powers as
are reasonably incidental thereto in order to carry out the intent of this
Agreement and the other Collateral Documents in the opinion of the Collateral
Agent, and National City Bank hereby accepts such appointment as the Collateral
Agent under this Agreement and the other Collateral Documents. Neither the
Collateral Agent nor any of its directors, officers, attorneys or employees
shall be liable for any action taken or omitted to be taken by it or them
hereunder or in connection herewith, except for its or their own gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction.

Section 9.3. Secured Creditor Pro Rata Distribution of the Collateral. The
Collateral Agent shall be the secured party, beneficiary or mortgagee, as
applicable, under the Collateral Documents. The Collateral shall be held for the
benefit of the Secured Creditors on a pari passu basis and shall serve as
security for the Obligations. Subject to the terms of this Agreement, the
Collateral Agent shall receive, hold, administer and enforce the Collateral
Documents, and foreclose upon, collect, dispose of all or any part of the
Collateral, for the benefit of the respective Secured Creditors based upon the
Secured Creditor Pro Rata Share of each such Secured Creditor, and deliver to
the Secured Creditors, the proceeds therefrom for the benefit of the respective
Secured Creditors, based upon the Secured Creditor Pro Rata Share of each
respective Secured Creditor, in accordance with the terms of this Agreement.
Each Secured Creditor agrees that any security interest or Lien granted to any
Secured Creditor with respect to the Collateral, or any part thereof, whether
granted prior to, or on or after, the date of this Agreement, shall be deemed to
be held by such Secured Creditor for the benefit of the Secured Creditors
pursuant to the terms of this Agreement. Each Secured Creditor further agrees
that, notwithstanding the relative priority or time of granting, creation,
attachment or perfection under applicable law of any security interest or Lien,
if any, of the Collateral Agent or any Secured Creditor, whether such security
interest or Lien shall arise now or hereafter be acquired, such security
interest or Lien shall be a first priority security interest or Lien in favor of
the Collateral Agent to secure the Obligations on a pari passu basis for the
benefit of the respective Secured Creditors in accordance with the provisions of
this Agreement.

Section 9.4. Payments or Proceeds Received by a Secured Creditor Prior to a
Sharing Event. Prior to the occurrence of a Sharing Event, the Secured Creditors
agree that any Secured Creditor may accept and apply payments made from any
source (including proceeds of the Collateral) on or in respect of the
Obligations owing to such Secured Creditor without any responsibility to turn
over to the Collateral Agent or share with any other Secured Creditor such
payments, except as otherwise specifically provided in the Credit Agreement with
respect to sharing among the Lenders.

Section 9.5. Payments or Proceeds Received by the Collateral Agent Prior to a
Sharing Event. If the Collateral Agent (in its capacity as the Collateral Agent
and not in any other capacity) shall receive any payments from any source
(including proceeds of the Collateral) on or in respect of the Obligations at
any time prior to the occurrence of a Sharing Event, such payment or proceeds
shall be delivered to the appropriate Secured Creditor or, so long as no Default
Event shall exist, to the appropriate Grantor, as the case may be. If a Default
Event shall have occurred, the Collateral Agent shall not deliver the proceeds
of any of the Collateral to any Grantor unless the Required Lenders so direct.

 

- 31 -



--------------------------------------------------------------------------------

Section 9.6. Payments or Proceeds Received After a Sharing Event. After the
occurrence of a Sharing Event, (a) any payment received (whether from the
proceeds of the Collateral or otherwise) from any Grantor by any Secured
Creditor shall be immediately forwarded to the Collateral Agent to be
distributed in accordance with the provisions of Section 9.7, and (b) any
payment received (whether from the proceeds of the Collateral or otherwise) by
the Collateral Agent shall be distributed in accordance with the provisions of
Section 9.7.

Section 9.7. Distribution of Proceeds. Except as set forth in Section 9.6, any
proceeds received by the Collateral Agent at any time shall be applied by the
Collateral Agent in accordance with the provisions of Section 8.4.
Notwithstanding the foregoing, any amounts to be distributed for application to
a Secured Creditor’s liabilities with respect to any issued but undrawn (or
unpaid) Letter of Credit shall be held by the Collateral Agent in an interest
bearing trust account (the “Collateral Trust Account”) as collateral security
for such liabilities until a drawing on such Letter of Credit, at which time
such amounts, together with interest accrued thereon, shall be released by the
Collateral Agent and applied to such liabilities. If any such Letter of Credit
shall expire without having been drawn upon (or paid) in full, the amounts held
in the Collateral Trust Account with respect to the undrawn (or unpaid) portion
of such Letter of Credit, together with interest accrued thereon, shall be
applied by the Collateral Agent in accordance with this Section 9.7.

Section 9.8. Delivery of the Collateral to the Collateral Agent. If any Secured
Creditor receives possession of any portion of the Collateral, or any proceeds
thereof, whether prior to or after the occurrence of a Sharing Event, such
Secured Creditor shall receive and hold the same in trust for the Collateral
Agent and shall deliver such Collateral or proceeds thereof to the Collateral
Agent, wherein the Collateral Agent shall hold or dispose of such Collateral in
accordance with the provisions of this Agreement.

Section 9.9. Return of Payments. If any payment or other proceeds received by
any Secured Creditor shall be required to be repaid or returned, in whole or in
part, by such Secured Creditor to the payor thereof, or to any trustee, agent or
other representative, or such payment shall be otherwise rescinded, in whole or
in part, pursuant to applicable law, each other Secured Creditor that shall have
received all or any part of such payment or proceeds shall promptly, upon
written demand, return all or the ratable part, as the case may be, of the
portion of such payment or proceeds so received by such other Secured Creditor
(and any interest thereon to the extent the same is required to be paid by the
Secured Creditor originally receiving such payment or proceeds in respect of the
return of such payment or proceeds thereof) in order to equitably adjust for the
return of all or part of such payment or proceeds.

Section 9.10. Secured Creditor Rights and Remedies.

(a) Except as set forth in subpart (c) below, each Secured Creditor shall have
the rights and remedies available to it under its respective Secured Creditor
Documents, other than rights specifically reserved for the Collateral Agent
under any of the other Collateral Documents, upon the occurrence of a Default
Event or otherwise, including, but not limited to, the right to (i) accelerate
any of the Obligations owing to such Secured Creditor, (ii) institute suit
against any Grantor, and (iii) take any other enforcement action with respect to
any Default Event; provided, however, that each Secured Creditor agrees that it
shall have recourse under or by virtue of the Collateral Documents to the
Collateral only through the Collateral Agent and that no Secured Creditor shall
have any independent recourse to the liens and security interests created by the
Collateral Documents or otherwise, except that any Secured Creditor may set-off
any amount of any balances held by it for the account of any Grantor or any
other property held or owing by such Secured Creditor to or for the credit or
the account of any Grantor (provided that the amount set-off shall be delivered
to the Collateral Agent for application pursuant the terms of this Agreement).

 

- 32 -



--------------------------------------------------------------------------------

(b) Upon the occurrence of a Sharing Event, the appropriate Secured Creditor
shall promptly, and in any event within one Business Day thereafter, provide
notice to the Collateral Agent of the occurrence of such Sharing Event and, upon
receipt of such notice, the Collateral Agent shall promptly, and in any event
within one Business Day of receipt thereof, deliver a copy to all of the Secured
Creditors; provided, however, that the failure to provide any of the foregoing
notices shall not affect, in any way, any of the rights or obligations of any
Person under this Agreement.

(c) Upon receipt of a notice of a Sharing Event and at all times thereafter, no
Secured Creditor (other than the Collateral Agent) shall institute suit against
any Grantor or otherwise take any other enforcement action with respect to the
Collateral.

(d) By accepting any proceeds of the Collateral pursuant to this Agreement or
the benefits of any Security Document, a Secured Creditor shall be deemed to be
bound by the terms and conditions set forth herein.

Section 9.11. Rights and Remedies of the Collateral Agent Upon Sharing Event.
Upon the occurrence of a Sharing Event, the Required Lenders may notify and
direct the Collateral Agent to enforce the rights of the Secured Creditors in
and to the Collateral through such remedies as may be available pursuant to the
terms and conditions of any Collateral Document, at law or in equity, or
otherwise. The Collateral Agent shall act as the Required Lenders may, in their
sole discretion, direct, provided that the Collateral Agent shall have no
liability for acting in accordance with such request and no Secured Creditor
shall have any liability to any other Secured Creditor in connection with any
such request. The Collateral Agent shall not release any Liens or Collateral
without the direction or consent of the Required Lenders, except as expressly
permitted pursuant to Section 9.14.

Section 9.12. Appointment of Power of Attorney. Each Secured Creditor
irrevocably authorizes, appoints, and empowers the Collateral Agent to act as
such Secured Creditor’s attorney-in-fact with respect to the Collateral, or any
part thereof, or under or with respect to any of the Collateral Documents, as
the Collateral Agent may deem necessary or advisable for the enforcement of the
provisions of this Agreement or the other Collateral Documents, or to otherwise
carry out the intent of the provisions of this Agreement. Each Secured Creditor
shall execute and deliver to the Collateral Agent such powers of attorney,
assignments, or other instruments as may be requested by the Collateral Agent to
enable the Collateral Agent to enforce any and all of the Collateral Agent’s
rights or duties under this Agreement and the other Collateral Documents.

Section 9.13. Obligations Unaffected; Modification of Secured Creditor
Documents. Except for the agreements set forth herein, the other Secured
Creditor Documents shall be unaffected hereby. Each Secured Creditor shall be
entitled to amend, restate or otherwise modify any of their respective Secured
Creditor Documents in accordance with the respective terms of such Secured
Creditor Documents; provided, however, that in the event that any Secured
Creditor shall receive any additional Collateral or other security for any of
their respective Obligations or file any additional financing statement,
mortgage or other lien with respect thereto, such collateral or other security
shall become part of the Collateral hereunder and shall be held in trust for the
benefit of the Secured Creditors, subject to the terms and conditions of this
Agreement.

Section 9.14. Release of Collateral. Each Secured Creditor hereby authorizes the
Collateral Agent to execute and deliver such releases and termination statements
as may be necessary to permit the release of any Collateral in accordance with
Section 10.9.

Section 9.15. Accounting. Each Secured Creditor agrees to render to the
Collateral Agent, at any time upon request of the Collateral Agent, an
accounting of the amounts of the Obligations owing to

 

- 33 -



--------------------------------------------------------------------------------

such Secured Creditor and such other information with respect to the Obligations
owing to such Secured Creditor as the Collateral Agent may reasonably request in
order to give effect to the terms and conditions of this Agreement.

Section 9.16. Contesting Liens or Security Interests. No Secured Creditor shall
contest the validity, perfection, priority or enforceability of any Lien or
security interest granted to the Collateral Agent or any other Secured Creditor
(provided that such Lien or security interest shall be held for the benefit of
the Collateral Agent and the Secured Creditors and shall be subject to the terms
of this Agreement).

Section 9.17. Actions by the Collateral Agent. Each Secured Creditor
acknowledges that (a) such Secured Creditor has performed and shall continue to
perform its own credit analysis of the Grantors, and its own investigations of
the risks involved in the transactions contemplated in connection with the
Obligations and in entering into this Agreement and the other Secured Creditor
Documents, (b) such Secured Creditor has reviewed and approved the form and
substance of each of the Secured Creditor Documents, including any U.C.C.
financing statements filed in connection with any of the Secured Creditor
Documents, and (c) the Collateral Agent, by executing this Agreement, has not
nor at any time shall the Collateral Agent be deemed to have, made any
representation or warranty, express or implied, with respect to (i) the due
execution, authenticity, legality, accuracy, completeness, validity or
enforceability of any of the Collateral Documents or as to the financial
condition or creditworthiness of Company or any other Grantor, or the
collectability of the Obligations, or (ii) the validity, perfection, priority,
enforceability, value or sufficiency of, or title to any of the Collateral, or
the filing or recording, or taking of any other action with respect to the
Collateral. Although the Collateral Agent shall endeavor to exercise the same
care in administering the Collateral as if the Collateral Agent were acting for
its own account, the Collateral Agent shall be fully protected in relying upon
any document that appears to it to be genuine and upon the advice of legal
counsel, independent accountants and other appropriate experts (including those
retained by any Grantor). Neither the Collateral Agent nor any of its
affiliates, directors, officers, attorneys or employees shall be liable for any
action taken or omitted to be taken by it or them hereunder or in connection
herewith, except for its or their own gross negligence or willful misconduct, as
determined by a court of competent jurisdiction.

Section 9.18. Bankruptcy Filing. The provisions of this Article IX shall be
applicable both before and after the filing of any petition by or against the
Company or any other Grantor under the Bankruptcy Code or, if applicable, under
the laws of any foreign jurisdiction, and all references in this Agreement to
the Company or any other Grantor shall be deemed to apply to the Company or such
Grantor as debtor-in-possession. All postpetition distributions of the proceeds
of any of the Collateral shall, subject to any court order approving the
financing of the Company or any other Grantor as debtor-in-possession, continue
to be made after the filing of any such petition on the same basis that the
Collateral was to be distributed prior to the date of such petition (i.e., this
Article IX shall not limit any Secured Creditor’s right to provide postpetition
financing, or any Secured Creditor’s right to object to any such financing, in
accordance with Section 364 of the Bankruptcy Code and any such financing, and
any liens or security interests granted in connection with such financing, shall
be on such terms and conditions as approved by the Bankruptcy Court).

Section 9.19. Indemnification by Secured Creditors. To the extent not
indemnified or reimbursed by the Grantors, the Secured Creditors agree to
indemnify the Collateral Agent, on the basis of the Secured Creditor Pro Rata
Shares, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by or asserted
against the Collateral Agent in its capacity as collateral agent in any way
relating to or arising out of this Agreement or any other Collateral Document or
any action taken or omitted by the Collateral Agent with respect to this
Agreement or any other

 

- 34 -



--------------------------------------------------------------------------------

Secured Creditor Document, provided that no Secured Creditor shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including attorneys’ fees) or
disbursements resulting from the Collateral Agent’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction, or from any
action taken or omitted by the Collateral Agent in any capacity other than as
collateral agent under this Agreement.

Section 9.20. Right to Opt Out. Any Secured Creditor (a “Disclaiming Creditor”)
shall be entitled to opt out of the sharing provisions of this Article IX by
giving written notice to the Collateral Agent and each other Secured Creditor.
Effective upon receipt by the Collateral Agent of such notice from any
Disclaiming Creditor, such Disclaiming Creditor (a) shall have no interest in
any of the Collateral, nor shall such Disclaiming Creditor be entitled to its
Secured Creditor Pro Rata Share of the proceeds of any of the Collateral, and
(b) shall not be liable for any indemnification obligations with respect to the
Collateral Agent or any of the Collateral, except with respect to any such
obligations that relate to claims arising or occurring prior to the date such
Secured Creditor shall have become a Disclaiming Creditor under this Section
9.20.

Section 9.21. Third Parties. The provisions of this Article IX shall be solely
for the benefit of the Collateral Agent and the Secured Creditors and are not
intended to grant any rights, benefits or defenses to or for the benefit of the
Company, any other Grantor or any other Person. No Grantor shall have any rights
under this Article IX.

Section 9.22. Successor Collateral Agent. The Collateral Agent may resign as
collateral agent hereunder by giving not less than 30 days’ prior written notice
to the Global Agent and the Lenders. If the Collateral Agent shall resign under
this Agreement, then either (a) the Required Lenders shall appoint a successor
collateral agent hereunder, or (b) if a successor collateral agent shall not
have been so appointed and approved within the 30 day period following the
Collateral Agent’s notice to the Global Agent and the Lenders of its
resignation, then the Collateral Agent shall appoint a successor collateral
agent that shall serve as collateral agent until such time as the Required
Lenders appoint a successor collateral agent. Upon its appointment, such
successor collateral agent shall succeed to the rights, powers and duties as
collateral agent, and the term “Collateral Agent” under this Agreement and any
other Security Document shall mean such successor, effective upon its
appointment, and the former collateral agent’s rights, powers and duties as
collateral agent shall be terminated without any other or further act or deed on
the part of such former collateral agent or any of the parties to this
Agreement.

ARTICLE X.

MISCELLANEOUS

Section 10.1. Notices. Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing and
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows: (a) if to the Company, at its
address specified in or pursuant to the Credit Agreement; (b) if to any Grantor,
to it c/o the Company at its address specified in or pursuant to the Credit
Agreement; (c) if to the Collateral Agent, to it at the Notice Office; (d) if to
any Lender, at its address specified in or pursuant to the Credit Agreement; (e)
if to any Designated Hedge Creditor, at such address as such Designated Hedge
Creditor shall have specified in writing to each Grantor and the Collateral
Agent; (f) if to the trustee under the Senior Indenture, to it at its address
specified in or pursuant to the Senior Indenture; and (g) if to any Senior
Securities Holder, to it c/o of the trustee under the Senior Indenture; or in
any case at such other address as any of the Persons listed above may hereafter
notify the others in writing. All such notices and communications shall be
mailed, telecopied, sent by overnight courier or delivered, and shall be
effective when received.

 

- 35 -



--------------------------------------------------------------------------------

Section 10.2. Entire Agreement. This Agreement, the other Secured Creditor
Documents and any Designated Hedge Documents represent the final agreement among
the parties with respect to the subject matter hereof and thereof, supersede any
and all prior agreements and understandings, oral or written, relating to the
subject matter hereof and thereof, and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements among the parties. There
are no unwritten oral agreements among the parties.

Section 10.3. Obligations Absolute. The obligations of each Grantor under this
Agreement shall be absolute and unconditional and shall remain in full force and
effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
other than indefeasible payment in full of, and complete performance of, all of
the Obligations, including, without limitation:

(a) any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from other Secured Creditor Documents or any
Designated Hedge Document, or any other instrument or agreement referred to
therein, or any assignment or transfer of any thereof;

(b) any waiver, consent, extension, indulgence or other action or inaction under
or in respect of any such agreement or instrument or this Agreement except as
expressly provided in such renewal, extension, amendment, modification,
addition, supplement, assignment or transfer;

(c) any furnishing of any additional security to the Collateral Agent or its
assignee or any acceptance thereof or any release of any security by the
Collateral Agent or its assignee;

(d) any limitation on any other Person’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof;

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any other Grantor
or any Subsidiary of a Grantor, or any action taken with respect to this
Agreement by any trustee or receiver, or by any court, in any such proceeding,
whether or not a Grantor shall have notice or knowledge of any of the foregoing;
or

(f) to the fullest extent permitted by applicable law now or hereafter in
effect, any other event or circumstance which, but for this provision, might
release or discharge a guarantor or other surety from its obligations as such.

Section 10.4. Successors and Assigns. This Agreement shall be binding upon each
Grantor and its successors and assigns and shall inure to the benefit of the
Collateral Agent and each other Secured Creditor and their respective successors
and assigns, provided that no Grantor may transfer or assign any or all of its
rights or obligations hereunder without the written consent of the Collateral
Agent. All agreements, statements, representations and warranties made by each
Grantor herein or in any certificate or other instrument delivered by such
Grantor or on its behalf under this Agreement shall be considered to have been
relied upon by the Secured Creditors and shall survive the execution and
delivery of this Agreement, the other Secured Creditor Documents and any
Designated Hedge Document regardless of any investigation made by the Secured
Creditors on their behalf.

Section 10.5. Headings Descriptive. The headings of the several Sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

 

- 36 -



--------------------------------------------------------------------------------

Section 10.6. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 10.7. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 10.8. Enforcement Expenses, etc. The Grantors hereby jointly and
severally agree to pay, to the extent not paid pursuant to Section 11.01 of the
Credit Agreement, all reasonable out-of-pocket costs and expenses of the
Collateral Agent and each other Secured Creditor in connection with the
enforcement of this Agreement, the preservation of the Collateral, the
perfection of the Security Interest, and any amendment, waiver or consent
relating hereto (including, without limitation, the reasonable fees and
disbursements of counsel employed by the Collateral Agent or any of the other
Secured Creditors).

Section 10.9. Release of Portions of Collateral.

(a) So long as no Default Event is in existence or would exist after the
application of proceeds as provided below, the Collateral Agent shall, at the
request of a Grantor, release any or all of the Collateral of such Grantor,
provided that (x) such release is permitted by the terms of the Credit Agreement
(it being agreed for such purposes that a release will be deemed “permitted by
the terms of the Credit Agreement” if (i) the proposed transaction constitutes
an exception contained in Section 7.02 of the Credit Agreement or (ii) such
release is permitted by and made in accordance with Section 2.20 of the Credit
Agreement) or otherwise has been approved in writing by the Required Lenders
(or, to the extent required by Section 11.11 of the Credit Agreement, all of the
Lenders, or all of the Lenders (other than any Defaulting Lender), as
applicable) and (y) the proceeds of such Collateral, to the extent there are any
such proceeds, are to be applied as required pursuant to Article IX of this
Agreement or any consent or waiver entered into with respect thereto.

(b) At any time that a Grantor desires that the Collateral Agent take any action
to give effect to any release of Collateral pursuant to the foregoing Section
10.9(a), it shall deliver to the Collateral Agent a certificate signed by a
principal executive officer stating that the release of the respective
Collateral is permitted pursuant to Section 10.9(a). In the event that any part
of the Collateral is released as provided in Section 10.9(a), the Collateral
Agent, at the request and expense of the applicable Grantor, will duly release
such Collateral and assign, transfer and deliver to such Grantor (without
recourse and without any representation or warranty) such of the Collateral as
is then being (or has been) so sold and as may be in the possession of the
Collateral Agent and has not theretofore been released pursuant to this
Agreement. The Collateral Agent shall have no liability whatsoever to any
Secured Creditor as the result of any release of Collateral by it as permitted
by this Section 10.9.

Section 10.10. Termination. This Agreement shall terminate upon the earlier to
occur of (a) the Collateral Release Date, as defined in the Credit Agreement, in
accordance with Section 2.20 of the Credit Agreement, and (b) the date upon
which (i) the Commitments, the Credit Agreement, all other Loan Documents and
all Designated Hedge Documents have been terminated, (ii) no Note or Letter of
Credit is outstanding, and (iii) all Loans and other Obligations, as defined in
the Credit Agreement (other than unasserted indemnity obligations), owing to the
Lenders have been indefeasibly paid in full, notwithstanding that any Senior
Indenture Obligations remain outstanding. Upon such termination, the Collateral
Agent, at the request and expense of the Grantors, will execute and deliver to
the relevant Grantor a proper instrument or instruments (including UCC
termination statements on form UCC-3) acknowledging the satisfaction and
termination of this Agreement, and will duly assign, transfer and

 

- 37 -



--------------------------------------------------------------------------------

deliver to the relevant Grantor (without recourse and without any representation
or warranty) such of the Collateral as may be in the possession of the
Collateral Agent and as has not theretofore been sold or otherwise applied or
released pursuant to this Agreement.

Section 10.11. Collateral Agent. The Collateral Agent will hold in accordance
with this Agreement all items of the Collateral at any time received under this
Agreement. The acceptance by the Collateral Agent of this Agreement, with all
the rights, powers, privileges and authority so created, shall not at any time
or in any event obligate the Collateral Agent to appear in or defend any action
or proceeding relating to the Collateral to which it is not a party, or to take
any action hereunder or thereunder, or to expend any money or incur any expenses
or perform or discharge any obligation, duty or liability under the Collateral.
By accepting the benefits of this Agreement, each Secured Creditor acknowledges
and agrees that the rights and obligations of the Collateral Agent shall be as
set forth in Article IX. Notwithstanding anything to the contrary contained in
Section 10.3 of this Agreement or Section 11.11 of the Credit Agreement, this
Section 10.11, and the duties and obligations of the Collateral Agent set forth
in this Section 10.11, may not be amended or modified without the consent of the
Collateral Agent.

Section 10.12. Only Collateral Agent to Enforce on Behalf of Secured Creditors.
The Secured Creditors agree by their acceptance of the benefits hereof that this
Agreement may be enforced on their behalf only by the action of the Collateral
Agent, acting upon the instructions of the Required Lenders (or, after all
Obligations, as defined in the Credit Agreement, have been paid in full,
instructions of the holders of at least 51% of the outstanding Designated Hedge
Obligations) and that no other Secured Creditor shall have any right
individually to seek to enforce or to enforce this Agreement or to realize upon
the security to be granted hereby, it being understood and agreed that such
rights and remedies may be exercised by the Collateral Agent, for the benefit of
the Secured Creditors, upon the terms of this Agreement.

Section 10.13. Other Creditors, etc. Not Third Party Beneficiaries. No creditor
of any Grantor or any of its Affiliates, or other Person claiming by, through or
under any Grantor or any of its Affiliates, other than the Collateral Agent and
the other Secured Creditors, and their respective successors and assigns, shall
be a beneficiary or third party beneficiary of this Agreement or otherwise shall
derive any right or benefit herefrom.

Section 10.14. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, including
via facsimile transmission or other electronic transmission capable of
authentication, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same agreement.
A set of counterparts executed by all the parties hereto shall be lodged with
the Company and the Collateral Agent.

Section 10.15. Additional Grantors. Additional Grantors may become a party to
this Agreement by execution of a Security Agreement Joinder.

Section 10.16. Effectiveness. This Agreement shall be effective as to any
Grantor upon its execution and delivery to the Collateral Agent of a counterpart
of this Agreement manually executed on behalf of such Grantor, regardless of the
date of this Agreement or the date this Agreement is executed and delivered by
any other party hereto.

Section 10.17. Amendments and Waivers. Neither this Agreement nor any provision
hereof may be changed, waived, modified or varied in any manner whatsoever
unless in writing duly signed by (a) the Collateral Agent and (b) the Grantor or
Grantors with respect to which such change, waiver, modification or variance is
to apply, subject to any consent required in accordance with Section 11.11 of
the Credit Agreement.

 

- 38 -



--------------------------------------------------------------------------------

Section 10.18. WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH GRANTOR HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 10.18 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

[Remainder of page intentionally left blank]

 

- 39 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

GRANTORS: AGC, INC. A.G.C. INVESTMENTS, INC. A.G. EUROPE, INC. A.G. INDUSTRIES,
INC. A.G. (UK), INC. CARLTON CARDS RETAIL, INC. CLOUDCO, INC. CREATACARD, INC.

CREATACARD INTERNATIONAL LEASING, INC.

CUSTOM HOLDINGS, INC. GIBSON GREETINGS, INC. JOHN SANDS (AUSTRALIA) LTD. JOHN
SANDS (N.Z.) LTD. JOHN SANDS HOLDING CORP. LEARNING HORIZONS, INC. MEMPHIS
PROPERTY CORPORATION PLUS MARK, INC.

QUALITY GREETING CARD DISTRIBUTING COMPANY, INC.

THOSE CHARACTERS FROM CLEVELAND, INC.

By:  

/s/ Stephen J. Smith

Name:   Stephen Smith Title:  

Treasurer of each of the foregoing Grantors

AGCM, INC. AG.COM, INC. EGREETINGS NETWORK, INC. MIDIRINGTONES, LLC AG
INTERACTIVE, INC. By:  

/s/ Stephen J. Smith

Name:   Stephen Smith Title:  

Assistant Treasurer of each of the
foregoing Grantors

AGC HOLDINGS, INC. By:  

/s/ Stephen J. Smith

Name:   Stephen Smith Title:   Vice President



--------------------------------------------------------------------------------

COLLATERAL AGENT: NATIONAL CITY BANK, as Collateral Agent By:  

/s/ Robert S. Coleman

Name:  

Robert S. Coleman

Title:  

Senior Vice President